Exhibit 10.2

Execution Version

 

 

 

 

EVO INVESTCO, LLC

 

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

 

Dated as of May 22, 2018

 

--------------------------------------------------------------------------------

THE COMPANY INTERESTS REPRESENTED BY THIS SECOND AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES
LAWS.  SUCH COMPANY INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE
DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS
OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS
ON TRANSFERABILITY SET FORTH HEREIN.

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE I DEFINITIONS


2

 

 

ARTICLE II ORGANIZATIONAL MATTERS


12

Section 2.01.

Formation of Company


12

Section 2.02.

Second Amended and Restated LLC Agreement


12

Section 2.03.

Name


12

Section 2.04.

Purpose


12

Section 2.05.

Principal Office; Registered Office


12

Section 2.06.

Term


12

Section 2.07.

No State-Law Partnership


12

 

 

 

ARTICLE III MEMBERS; UNITS; CAPITALIZATION


13

Section 3.01.

Members.


13

Section 3.02.

Units


13

Section 3.03.

Recapitalization; the Corporation’s Capital Contribution; the Corporation’s
Purchase of Common Units; Member Distribution.


14

Section 3.04.

Authorization and Issuance of Additional Units.


14

Section 3.05.

Purchase or Redemption of Shares of Class A Common Stock


15

Section 3.06.

Certificates Representing Units; Lost, Stolen or Destroyed Certificates;
Registration and Transfer of Units.


15

Section 3.07.

Negative Capital Accounts


16

Section 3.08.

No Withdrawal


16

Section 3.09.

Loans From Members


16

Section 3.10.

Corporate Stock Option Plans and Equity Plans.


16

Section 3.11.

Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock Incentive
Plan or Other Plan


18

 

 

 

ARTICLE IV DISTRIBUTIONS


19

Section 4.01.

Distributions.


19

Section 4.02.

Restricted Distributions


20

Section 4.03.

Pre-IPO Tax Distribution


20

 

 

 

ARTICLE V CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS


20

Section 5.01.

Capital Accounts.


20

Section 5.02.

Allocations


21

Section 5.03.

Regulatory Allocations.


21

Section 5.04.

Final Allocations


22

Section 5.05.

Tax Allocations.


23

Section 5.06.

Indemnification and Reimbursement for Payments on Behalf of a Member


23

 

 

 

ARTICLE VI MANAGEMENT


24

Section 6.01.

Authority of Manager.


24

Section 6.02.

Actions of the Manager


24

Section 6.03.

Resignation; No Removal


24

Section 6.04.

Vacancies


25

Section 6.05.

Transactions Between Company and Manager


25

Section 6.06.

Reimbursement for Expenses


25

 





i

--------------------------------------------------------------------------------

 



 

 

 

Section 6.07.

Delegation of Authority


25

Section 6.08.

Limitation of Liability of Manager.


25

Section 6.09.

Investment Company Act


26

Section 6.10.

Outside Activities of the Manager


26

 

 

 

ARTICLE VII RIGHTS AND OBLIGATIONS OF MEMBERS


27

Section 7.01.

Limitation of Liability and Duties of Members.


27

Section 7.02.

Lack of Authority


27

Section 7.03.

No Right of Partition


27

Section 7.04.

Indemnification.


28

Section 7.05.

Members Right to Act


29

Section 7.06.

Inspection Rights


29

 

 

 

ARTICLE VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS


29

Section 8.01.

Records and Accounting


29

Section 8.02.

Fiscal Year


29

Section 8.03.

Reports


29

 

 

 

ARTICLE IX TAX MATTERS


29

Section 9.01.

Preparation of Tax Returns


29

Section 9.02.

Tax Elections


30

Section 9.03.

Tax Controversies


30

 

 

 

ARTICLE X RESTRICTIONS ON TRANSFER OF UNITS; PREEMPTIVE RIGHTS


30

Section 10.01.

Transfers by Members


30

Section 10.02.

Permitted Transfers


31

Section 10.03.

Restricted Units Legend


31

Section 10.04.

Transfer


32

Section 10.05.

Assignee’s Rights.


32

Section 10.06.

Assignor’s Rights and Obligations


32

Section 10.07.

Overriding Provisions.


33

Section 10.08.

Spousal Consent


33

Section 10.09.

Drag-Along Rights.


34

 

 

 

ARTICLE XI SALE AND EXCHANGE RIGHTS


35

Section 11.01.

Blueapple Sale Rights.


35

Section 11.02.

Exchange Rights of the Other Holders


35

Section 11.03.

Redemption of Common Units In Lieu of Sale or Exchange.


36

Section 11.04.

Blueapple Piggyback Rights


38

Section 11.05.

Treatment of Distributions in Connection with Sale and Redemption


38

Section 11.06.

Conditions to Blueapple Rights; Cooperation; Reclassification.


38

Section 11.07.

Reservation of Shares of Class A Common Stock


39

Section 11.08.

Effect of Exercise of Sale, Exchange or Redemption


39

Section 11.09.

Tax Treatment of Sale or Redemption


39

 

 

 

ARTICLE XII ADMISSION OF MEMBERS


39

Section 12.01.

Substituted Members


39

Section 12.02.

Additional Members


40

 





ii

--------------------------------------------------------------------------------

 



 

 

 

ARTICLE XIII WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS


40

Section 13.01.

Withdrawal and Resignation of Members


40

 

 

 

ARTICLE XIV DISSOLUTION AND LIQUIDATION


40

Section 14.01.

Dissolution


40

Section 14.02.

Liquidation and Termination


40

Section 14.03.

Deferment; Distribution in Kind


41

Section 14.04.

Cancellation of Certificate


41

Section 14.05.

Reasonable Time for Winding Up


42

Section 14.06.

Return of Capital


42

 

 

 

ARTICLE XV VALUATION


42

Section 15.01.

Determination


42

Section 15.02.

Dispute Resolution


42

 

 

 

ARTICLE XVI GENERAL PROVISIONS


42

Section 16.01.

Power of Attorney.


42

Section 16.02.

Confidentiality


43

Section 16.03.

Amendments


44

Section 16.04.

Title to Company Assets


44

Section 16.05.

Addresses and Notices


44

Section 16.06.

Binding Effect; Intended Beneficiaries


45

Section 16.07.

Creditors


45

Section 16.08.

Waiver


45

Section 16.09.

Counterparts


45

Section 16.10.

Applicable Law


45

Section 16.11.

Severability


46

Section 16.12.

Further Action


46

Section 16.13.

Delivery by Electronic Transmission


46

Section 16.14.

Right of Offset


46

Section 16.15.

Effectiveness


46

Section 16.16.

Entire Agreement


46

Section 16.17.

Remedies


47

Section 16.18.

Descriptive Headings; Interpretation


47

 

Schedules

Schedule 1 — Schedule of Continuing LLC Owners

Schedule 2 — Schedule of Members

Exhibits

Exhibit A — Form of Joinder Agreement

 

Exhibit B — Form of Spousal Consent

 

 



iii

--------------------------------------------------------------------------------

 



EVO INVESTCO, LLC

 

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

 

This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”), dated as of May 22, 2018, is entered into by and among EVO
Investco, LLC, a Delaware limited liability company (the “Company”), and its
Members.

WHEREAS, the Company initially was formed as a limited liability company
pursuant to and in accordance with the Delaware Act by the filing of the
Certificate with the Secretary of State of the State of Delaware pursuant to
Section 18-201 of the Delaware Act on November 26, 2012 (the “Formation Date”);

WHEREAS, following the filing of the Certificate, the Company entered into that
certain Limited Liability Company Agreement of the Company, dated as of the
Formation Date, which was subsequently amended and restated as the Amended and
Restated Limited Liability Company Agreement, dated as of December 27, 2012, as
amended on January 30, 2017 (such agreement, together with all schedules,
exhibits and annexes thereto, and as amended, the “First Amended and Restated
LLC Agreement”);

WHEREAS, prior to the Effective Time, certain Persons controlled by Madison
Dearborn Partners, LLC (“MDP”) shall engage in a series of transactions with
MDCP VI-C Cardservices II Blocker Corp. (“MDP Blocker Sub”), pursuant to which
MDP Blocker Sub shall own only Company Interests; thereafter, MDP Blocker Sub
shall merge with and into a wholly-owned subsidiary of the Corporation, with MDP
Blocker Sub surviving and, immediately thereafter MDP Blocker Sub shall merge
with and into the Corporation with the corporation surviving, and the
stockholder of MDP Blocker Sub will receive Class A Common Stock in exchange for
all its equity interests in MDP Blocker Sub (the “MDP Blocker Sub Merger”);

WHEREAS, the Company desires to have EVO Payments, Inc., a Delaware corporation
(the “Corporation”), effect an initial public offering (the “IPO”) of shares of
its Class A Common Stock and in connection therewith, to amend and restate the
First Amended and Restated LLC Agreement to reflect (a) the conversion of the
Original Units into Common Units, as set forth herein (the “Recapitalization”),
(b) the addition of the Corporation as a Member in the Company and its
designation as sole Manager of the Company, and (c) the rights and obligations
of the Members of the Company that are enumerated and agreed upon in the terms
of this Agreement, in each case, effective as of the Effective Time, at which
time the First Amended and Restated LLC Agreement shall be superseded entirely
by this Agreement;

WHEREAS, exclusive of the Over-Allotment Option, the Corporation will sell
shares of its Class A Common Stock to public investors in the IPO and will use
the net proceeds received from the IPO (the “IPO Net Proceeds”) to purchase
newly issued Common Units from the Company pursuant to that certain IPO Common
Unit Purchase Agreement;

WHEREAS, the Corporation will issue additional shares of Class A Common Stock in
connection with the IPO as a result of the exercise (if any) by the underwriters
of their over-allotment option (the “Over-Allotment Option”), and the resulting
additional net proceeds will be used by the Corporation to purchase newly issued
Common Units from the Company pursuant to the IPO Common Unit Purchase
Agreement;

WHEREAS, the Continuing LLC Owners and the Corporation will be the members of
the Company as of the Effective Time, after giving effect to the
Recapitalization and the MDP Blocker Sub Merger;





1

--------------------------------------------------------------------------------

 



NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Members, intending to be legally bound,
hereby agree as follows:

ARTICLE I

DEFINITIONS

The following definitions shall be applied to the terms used in this Agreement
for all purposes, unless otherwise clearly indicated to the contrary.

“Additional Member” has the meaning set forth in Section 12.02.

“Adjusted Capital Account Deficit” means with respect to the Capital Account of
any Member as of the end of any Allocation Period, the amount by which the
balance in such Capital Account is less than zero.  For this purpose, such
Member’s Capital Account balance shall be (i) reduced for any items described in
Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6), and (ii)
increased for any amount such Member is obligated to contribute or is treated as
being obligated to contribute to the Company pursuant to Treasury Regulation
Section 1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a partnership)
or 1.704-2(g)(1) and 1.704-2(i) (relating to minimum gain).

“Admission Date” has the meaning set forth in Section 10.06.

“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to a specified Person, each other Person that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, the Person specified.  As used in this definition, “control”
(including with correlative meanings, “controlled by” and “under common control
with”) means possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of voting
securities or by contract or other agreement).

“Agreement” has the meaning set forth in the Preamble.

“Allocation Period” means the Taxable Year, or any portion thereof, for which
the Company is required to allocate Profits, Losses, and other items of Company
income, gain, loss or deduction.

“Appraisers” has the meaning set forth in Section 15.02.

“Assignee” means a Person to whom a Company Interest has been transferred but
who has not become a Member pursuant to Article XII.

“Assumed Tax Liability” means, with respect to a Member, an amount equal to the
Distribution Tax Rate multiplied by the estimated or actual taxable income of
the Company, as determined for U.S. federal income tax purposes, allocated to
such Member pursuant to Section 5.05 for the period to which the Assumed Tax
Liability relates, as determined for U.S. federal income tax purposes to the
extent not previously taken into account in determining the Assumed Tax
Liability of such Member, as reasonably determined by the Manager but without
regard to any increases to the tax basis of the Company’s property pursuant to
Section 734(b); provided that, in the case of the Corporation, such Assumed Tax
Liability (i) shall be computed without regard to any increases to the tax basis
of the Company’s property pursuant to Section 743(b) of the Code and (ii) shall
in no event be less than an amount that will enable the Corporation to meet its
tax obligations, and its obligations pursuant to the Tax Receivable Agreement,
for the relevant taxable year.





2

--------------------------------------------------------------------------------

 



“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.

“Blueapple” means Blueapple, Inc., a Delaware corporation, and its Permitted
Transferees.

“Blueapple Sold Units” means, with respect to any exercise by Blueapple of its
Sale Right or Piggyback Sale Right, the Common Units sold by Blueapple to the
Corporation pursuant to such exercise.

“Book Value” means, with respect to any asset, the asset’s adjusted basis for
U.S. federal income tax purposes, except that (i) the initial Book Value of any
asset contributed by a Member to the Company shall be the gross fair market
value of such asset at the time of contribution, as reasonably and in good faith
determined by the Manager; (ii) the Book Value of any asset of the Company
distributed to any Member shall be adjusted to equal the gross fair market value
of such property on the date of distribution as determined by the Manager; and
(iii) Book Values of assets of the Company shall be increased (or decreased) to
the extent the Manager determines reasonably and in good faith that such
adjustment is necessary or appropriate to comply with the requirements of
Treasury Regulations Section 1.704-1(b)(2)(iv). The Manager shall in good faith
use such method as it deems reasonable and appropriate to allocate the aggregate
of the Book Value of assets contributed in a single or integrated transaction
among each separate property on a basis proportional to their fair market value.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the State of New York are authorized or obligated by Law
or executive order to close.

“Call Option” has the meaning set forth in the Exchange Agreement.

“Call Option Holder” has the meaning set forth in the Exchange Agreement.

“Call Option Issuer” has the meaning set forth in the Exchange Agreement.

“Call Option Paired Interest” has the meaning set forth in the Exchange
Agreement.

“Call Option Redemption Sale” has the meaning set forth in Section 11.03(f).

“Capital Account” means the capital account maintained for a Member in
accordance with Section 5.01.

“Capital Contribution” means, with respect to any Member, the amount of any
cash, cash equivalents, promissory obligations or the Fair Market Value of other
property that such Member contributes (or is deemed to contribute) to the
Company pursuant to Article III.

“Certificate” means the Company’s Certificate of Formation as filed with the
Secretary of State of Delaware.

“Class A Common Stock” means the Class A Common Stock, par value $0.0001 per
share, of the Corporation.

“Class B Common Stock” means the Class B Common Stock, par value $0.0001 per
share, of the Corporation.

“Class C Common Stock” means the Class C Common Stock, par value $0.0001 per
share, of the Corporation.





3

--------------------------------------------------------------------------------

 



“Class D Common Stock” means the Class D Common Stock, par value $0.0001 per
share, of the Corporation.

“Code” means the Internal Revenue Code of 1986.

“Common Unit” means a Unit representing a fractional part of the Company
Interests of the Members and having the rights and obligations specified with
respect to the Common Units in this Agreement.

“Common Unit Redemption Price” means the arithmetic average of the volume
weighted average prices for a share of Class A Common Stock on the Stock
Exchange, as reported by Bloomberg, L.P., or its successor, for each of the ten
(10) consecutive Trading Days ending on and including the last Trading Day
immediately prior to the Redemption Date, subject to appropriate and equitable
adjustment for any stock splits, reverse splits, stock dividends or similar
events affecting the Class A Common Stock.  If the Class A Common Stock no
longer trades on a Stock Exchange (or if the volume weighted average price for a
share of Class A Common Stock is not reported by Bloomberg, L.P. or any
successor), then a majority of the Disinterested Directors shall determine the
Common Unit Redemption Price in good faith.

“Common Unit Purchase Price” means the net price per share for a share of Class
A Common Stock sold in an Underwritten Offering conducted in response to an
Exchange Notice, a Sale Notice or Piggyback Sale Right, after deducting
underwriting discounts and commissions.

“Company” has the meaning set forth in the Preamble.

“Company Interest” means the interest of a Member in Profits, Losses and
Distributions.

“Confidential Information” has the meaning set forth in Section 16.02.

“Continuing LLC Owners” means the Members listed on Schedule 1 and their
respective Permitted Transferees.

“Corporate Board” means the Board of Directors of the Corporation.

“Corporate Incentive Award Plan” means the EVO Payments, Inc. 2018 Omnibus
Incentive Compensation Plan.

“Corporation” has the meaning set forth in the Recitals.

“Credit Agreements” means that certain First Lien Credit Agreement, dated as of
December 22, 2016, among EVO Payments International, LLC, as borrower, and the
other parties thereto, and that certain Second Lien Credit Agreement, dated as
of December 22, 2016, among EVO Payments International, LLC, as borrower, and
the other parties thereto, in each case including all exhibits, schedules and
attachments thereto as the same may be amended, restated, supplemented or
otherwise modified from time to time and including any one or more refinancings
or replacements thereof, in whole or in part, with any other debt facility or
debt obligation.

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. L.
§18-101, et seq.

“Demand Registration” has the meaning set forth in the Registration Rights
Agreement.





4

--------------------------------------------------------------------------------

 



“Disposition Event” means any merger, consolidation or other business
combination of the Corporation, whether effectuated through one transaction or
series of related transactions (including a tender offer followed by a merger in
which holders of Class A Common Stock receive the same consideration per share
paid in the tender offer), unless, following such transaction, all or
substantially all of the holders of the voting power of all outstanding classes
of Common Stock and any series of preferred stock issued by the Corporation that
are generally entitled to vote in the election of directors prior to such
transaction or series of transactions, continue to hold a majority of the voting
power of the surviving entity (or its parent) resulting from such transaction or
series of transactions in substantially the same proportions as immediately
prior to such transaction or series of transactions.

“Disinterested Director” means, with respect to any Sale Notice or Exchange
Notice, any Independent Director who is not an Affiliate of the Person
delivering such Sale Notice or Exchange Notice, as applicable, and who has no
direct or indirect financial interest or any other material interest in the
Common Units that are the subject of such Sale Notice or Exchange Notice, as
applicable.

“Distributable Cash” means, as of any relevant date on which a determination is
being made by the Manager regarding a potential distribution pursuant to
Section 4.01(a), the amount of cash that could be distributed by the Company for
such purposes in accordance with the Credit Agreement (and without otherwise
violating any applicable provisions of the Credit Agreement).

“Distribution” (and, with a correlative meaning, “Distribute”) means each
distribution made by the Company to a Member with respect to such Member’s
Units, whether in cash, property or securities of the Company and whether by
liquidating distribution or otherwise; provided, however, that none of the
following shall be a Distribution: (i) any recapitalization that does not result
in the distribution of cash or property to Members or any exchange of securities
of the Company, and any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Units or
(ii) any other payment made by the Company to a Member that is not properly
treated as a “distribution” for purposes of Sections 731, 732, or 733 or other
applicable provisions of the Code.

“Distribution Tax Rate” means a rate equal to the highest effective marginal
combined federal, state and local income tax rate for a Fiscal Year applicable
to corporate or individual taxpayers that may potentially apply to any Member
for such Fiscal Year, if any, taking into account the character of the relevant
tax items (e.g., ordinary or capital) and the deductibility of state and local
taxes for federal tax purposes, if any, as reasonably determined by the Manager.

“Effective Time” has the meaning set forth in Section 16.15.

“Equity Plan” means any stock or equity purchase plan, restricted stock or
equity plan or other similar equity compensation plan now or hereafter adopted
by the Company or the Corporation, including the Corporate Incentive Award Plan.

“Equity Securities” means (i) Units or other equity interests in the Company or
any Subsidiary of the Company (including other classes or groups thereof having
such relative rights, powers and duties as may from time to time be established
by the Manager pursuant to the provisions of this Agreement, including rights,
powers and/or duties senior to existing classes and groups of Units and other
equity interests in the Company or any Subsidiary of the Company), (ii)
obligations, evidences of indebtedness or other securities or interests
convertible into or exchangeable for Units or other equity interests in the
Company or any Subsidiary of the Company, and (iii) warrants, options or other
rights to purchase or otherwise acquire Units or other equity interests in the
Company or any Subsidiary of the Company.





5

--------------------------------------------------------------------------------

 



“Estimated Assumed Tax Liability” means, with respect to a Member, an amount
equal to the Distribution Tax Rate multiplied by the estimated taxable income of
the Company, as determined under federal income tax principles, that would be
allocated to such Member pursuant to Section 5.05 for the Taxable Year to which
such Estimated Assumed Tax Liability relates, as if such Taxable Year had ended
on the last day of the quarter to which such Estimated Assumed Tax Liability
relates under Section 4.01(b), taking into account as a reduction Distributions
of Estimated Assumed Tax Liability amounts previously made to such Member for
such Taxable Year under Section 4.01(b), if any, and determined without regard
to any increases to the tax basis of the Company’s property pursuant to Section
734(b).

“Estimated Assumed Tax Liability Distribution” has the meaning set forth in
Section 4.01(b).

“Event of Withdrawal” means the expulsion, bankruptcy or dissolution of a Member
or the occurrence of any other event that terminates the continued membership of
a Member in the Company.  “Event of Withdrawal” shall not include an event that
(a) terminates the existence of a Member for income tax purposes (including (i)
a change in entity classification of a Member under Treasury Regulations
Section 301.7701-3, (ii) a sale of assets by, or liquidation of, a Member
pursuant to an election under Code Sections 336 or 338, or (iii) merger,
severance, or allocation within a trust or among sub-trusts of a trust that is a
Member) but that (b) does not terminate the existence of such Member under
applicable state law (or, in the case of a trust that is a Member, does not
terminate the trusteeship of the fiduciaries under such trust with respect to
all the Company Interests of such trust that is a Member).

“Exchange Act” means the U.S. Securities Exchange Act of 1934.

“Exchange Agreement” means the Exchange Agreement dated on or about of the date
hereof, by and among the Company, the Corporation and the Holders.

“Exchange Notice” has the meaning set forth in Section 11.02.

“Fair Market Value” means, with respect to any asset, its fair market value
determined according to Article XV.

“First Amended and Restated LLC Agreement” has the meaning set forth in the
Recitals.

“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 8.02.

“Formation Date” has the meaning set forth in the Recitals.

“Governmental Entity” means (i) the United States of America, (ii) any other
sovereign nation, (iii) any state, province, district, territory or other
political subdivision of clause (i) or (ii) of this definition, including any
county, municipal or other local subdivision of the foregoing, or (iv) any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of clause (i), (ii) or (iii) of this
definition.

“Holder” has the meaning set forth in the Exchange Agreement.

“Indemnified Person” has the meaning set forth in Section 7.04(a).

“Independent Directors” means the members of the Corporate Board who are
“independent” under the standards set forth in the rules of the Stock Exchange.





6

--------------------------------------------------------------------------------

 



“Investment Company Act” means the U.S. Investment Company Act of 1940.

“IPO” has the meaning set forth in the Recitals.

“IPO Closing Date” means the closing date of the IPO, which for the avoidance of
doubt means the date on which all IPO Net Proceeds required to be delivered
pursuant to the Underwriting Agreement have been delivered to the Corporation in
respect of its sale of Class A Common Stock excluding any proceeds from the
Over-Allotment Option which may be delivered at a subsequent date following
exercise of such option.

“IPO Common Unit Purchase” has the meaning set forth in Section 3.03(b).

“IPO Common Unit Purchase Agreement” means that certain Common Unit Purchase
Agreement, dated as of the date hereof, by and among the Corporation and the
Company.

“IPO Net Proceeds” has the meaning set forth in the Recitals.

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

“Law” means all laws, statutes, ordinances, rules and regulations of the United
States, any foreign country and each state, commonwealth, city, county,
municipality, regulatory body, agency or other political subdivision thereof.

“LLC Employee” means an employee of, or other service provider to, the Company
or any Subsidiary, in each case acting in such capacity.

“Liabilities” has the meaning set forth in Section 7.04(a).

“Losses” means items of Company loss or deduction determined according to
Section 5.01(b).

“Manager” has the meaning set forth in Section 6.01.

“Market Price” means, with respect to a share of Class A Common Stock as of a
specified date, the last sale price per share of Class A Common Stock, regular
way, or if no such sale took place on such day, the average of the closing bid
and asked prices per share of Class A Common Stock, regular way, in either case
as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the Stock Exchange or, if
the Class A Common Stock is not listed or admitted to trading on the Stock
Exchange, as reported on the principal consolidated transaction reporting system
with respect to securities listed on the principal national securities exchange
on which the Class A Common Stock is listed or admitted to trading or, if the
Class A Common Stock is not listed or admitted to trading on any national
securities exchange, the last quoted price, or, if not so quoted, the average of
the high bid and low asked prices in the over-the-counter market, as reported by
the National Association of Securities Dealers, Inc. Automated Quotation System
or, if such system is no longer in use, the principal other automated quotation
system that may then be in use or, if the Class A Common Stock is not quoted by
any such organization, the average of the closing bid and asked prices as
furnished by a professional market maker making a market in the Class A Common
Stock selected by the Corporate Board or, in the event that no trading price is
available for the shares of Class A Common Stock, the fair market value of a
share of Class A Common Stock, as determined in good faith by the Corporate
Board.





7

--------------------------------------------------------------------------------

 



“Market Disruption Event” means any of the following events has occurred:
(i) any suspension of, or limitation imposed on, trading by the relevant
exchange or quotation system during any period or periods aggregating one
half-hour or longer and whether by reason of movements in price exceeding limits
permitted by the relevant exchange or quotation system or otherwise relating to
the Class A Common Stock or in futures or option contracts relating to the Class
A Common Stock on the relevant exchange or quotation system, (ii) any event
(other than a failure to open or a closure as described below) that disrupts or
impairs the ability of market participants during any period or periods
aggregating one half-hour or longer in general to effect transactions in, or
obtain market values for, the Class A Common Stock on the relevant exchange or
quotation system or futures or options contracts relating to the Class A Common
Stock on any relevant exchange or quotation system, or (iii) the failure to open
of the exchange or quotation system on which futures or options contracts
relating to the Class A Common Stock are traded or the closure of such exchange
or quotation system prior to its respective scheduled closing time for the
regular trading session on such day (without regard to after hours or other
trading outside the regular trading session hours) unless such earlier closing
time is announced by such exchange or quotation system at least one hour prior
to the earlier of the actual closing time for the regular trading session on
such day and the submission deadline for orders to be entered into such exchange
or quotation system for execution at the actual closing time on such day.

“Material Subsidiary” means any direct or indirect Subsidiary of the Company
that, as of any date of determination, represents more than (a) 50% of the
consolidated net tangible assets of the Company or (b) 50% of the consolidated
net income of the Company before interest, taxes, depreciation and amortization
(calculated in a manner substantially consistent with the definition of
“Consolidated Net Income” and/or “EBITDA” or similar definition(s) appearing
therein in the Credit Agreement, including such additional adjustments that
are permitted to be made to such measure as described in “Adjusted EBITDA” or a
similar definition appearing in the Credit Agreement).

“MDP” has the meaning set forth in the Recitals.

“Member” means, as of any date of determination, (i) each of the members named
on the Schedule of Members and (ii) any Person admitted to the Company as a
Substituted Member or Additional Member in accordance with Article XII, but in
each case only so long as such Person is shown on the Company’s books and
records as the owner of one or more Units.

“MDP Blocker Sub”  has the meaning set forth in the Recitals.

“Minimum Gain” means “partnership minimum gain” determined pursuant to Treasury
Regulation Section 1.704-2(d).

“Net Loss” means, with respect to an Allocation Period, the excess if any, of
Losses for such Allocation Period over Profits for such Allocation Period
(excluding Profits and Losses specially allocated pursuant to Section 5.03 and
Section 5.04).

“Net Profit” means, with respect to an Allocation Period, the excess if any, of
Profits for such Allocation Period over Losses for such Allocation Period
(excluding Profits and Losses specially allocated pursuant to Section 5.03 and
Section 5.04).

“Officer” has the meaning set forth in Section 6.01(b).

“Optionee” means a Person to whom a stock option is granted under any Stock
Option Plan.





8

--------------------------------------------------------------------------------

 



“Original Class A Units” means the Class A Common Units, as defined in the First
Amended and Restated LLC Agreement.

“Original Class B Units” means the Class B Common Units, as defined in the First
Amended and Restated LLC Agreement.

“Original Class C Units” means the Class C Common Units, as defined in the First
Amended and Restated LLC Agreement.

“Original Class D Units” means the Class D Common Units, as defined in the First
Amended and Restated LLC Agreement.

“Original Class E Units” means the Class E Common Units, as defined in the First
Amended and Restated LLC Agreement.

“Original Units” means the Original Class A Units, Original Class B Units,
Original Class C Units, Original Class D Units and Original Class E Units.

“Other Agreements” has the meaning set forth in Section 10.04.

“Other Continuing LLC Owners” means all Continuing LLC Owners other than
Blueapple.

“Over-Allotment Option” has the meaning set forth in the Recitals.

“Paired Interest” has the meaning set forth in the Exchange Agreement.

“Partnership Representative” has the meaning set forth in Section 9.03.

“Percentage Interest” means, with respect to a Member at a particular time, such
Member’s percentage interest in the Company determined by dividing such Member’s
Units by the total Units of all Members at such time.  The Percentage Interest
of each Member shall be calculated to the 4th decimal place.

“Permitted Transfer” has the meaning set forth in Section 10.02.

“Permitted Transferee” means any Person to whom Common Units are Transferred in
a Permitted Transfer pursuant to the terms of this Agreement.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Piggyback Registration” has the meaning set forth in the Registration Rights
Agreement.

“Pro rata,” “pro rata portion,” “according to their interests,” “ratably,”
“proportionately,” “proportional,” “in proportion to,” “based on the number of
Units held,” “based upon the percentage of Units held,” “based upon the number
of Units outstanding,” and other terms with similar meanings, when used in the
context of a number of Units of the Company relative to other Units, means based
upon the Percentage Interest of each member, unless the context otherwise
requires.

“Profits” means items of Company income and gain determined according to
Section 5.01(b).

“Recapitalization” has the meaning set forth in the Recitals.





9

--------------------------------------------------------------------------------

 



“Redemption Sale” has the meaning set forth in Section 11.03(f).

“Registration Rights Agreement” means the Registration Rights Agreement, dated
on or about the date hereof, by and among the Corporation and the other parties
thereto, including the Continuing LLC Owners.

“Regulatory Allocations” has the meaning set forth in Section 5.03(f).

“Revised Partnership Audit Provisions” means Sections 6221 through 6241 of the
Code, as amended by the Bipartisan Budget Act of 2015, together with any
guidance issued thereunder or successor provisions and any similar provision of
state or local tax laws.

“Sale Date” means the date of the completion of the sale of Common Units to the
Corporation by Blueapple pursuant to the exercise of its Sale Right or Piggyback
Sale Right.

“Sale Right” means the rights of Blueapple pursuant to Section 11.01.

“Schedule of Members” has the meaning set forth in Section 3.01(b).

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933.

“Shelf Offering” has the meaning set forth in the Registration Rights Agreement.

“Stock Exchange” means the Nasdaq Stock Market or any other national securities
exchange or automated or electronic quotation system on which the Class A Common
Stock is then listed or quoted.

“Stock Option Plan” means any stock option plan now or hereafter adopted by the
Company or by the Corporation, including the Corporate Incentive Award Plan.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of the voting interests thereof are at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof.  For purposes hereof, references to a “Subsidiary” of
the Company shall be given effect only at such times that the Company has one or
more Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers
to a Subsidiary of the Company.

“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 12.01.

“Tax Distribution Date” has the meaning set forth in Section 4.01(b)(i).

“Tax Distributions” has the meaning set forth in Section 4.01(b)(i).

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
the date hereof, by and among the Company, the Corporation, the Continuing LLC
Owners and Madison Dearborn Capital Partners VI-C, L.P.





10

--------------------------------------------------------------------------------

 



“Taxable Year” has the meaning set forth in Section 9.02.

“Trading Day” means any day on which (i) there is no Market Disruption Event and
(ii) the Stock Exchange is open for trading, or, if the Class A Common Stock is
not listed on a national securities exchange, any Business Day; provided that a
Trading Day shall only include those days that have a scheduled closing time of
4:00 p.m. (New York City time) or the then standard closing time for regular
trading on the relevant exchange or trading system

“Transfer” (and, with a correlative meaning, “Transferring”) means any sale,
transfer, assignment, pledge, encumbrance or other disposition (whether directly
or indirectly, whether with or without consideration and whether voluntarily or
involuntarily or by operation of Law) (i) of any interest (legal or beneficial)
in any Equity Securities, (ii) of any equity or other interest (legal or
beneficial) in any Member if the assets of such Member primarily consist of
Units or (iii) intended to avoid the intent of the transfer restrictions set
forth herein.

“Treasury Regulations” means the income tax regulations promulgated under the
Code and any corresponding provisions of succeeding regulations.

“Underwriting Agreement” means the Underwriting Agreement, dated as of May 22,
2018, by and among the Corporation, the Company and J.P. Morgan Securities LLC,
as representative of the several underwriters.

“Underwritten Offering” means a registered public offering under the Securities
Act of a sale of Class A Common Stock to one or more underwriters for reoffering
to the public.

“Unit” means a Company Interest of a Member or a permitted Assignee in the
Company representing a fractional part of the Company Interests of all Members
and Assignees as may be established by the Manager from time to time in
accordance with Section 3.02;  provided, however, that any class or group of
Units issued shall have the relative rights, powers and duties set forth in this
Agreement, and the Company Interest represented by such class or group of Units
shall be determined in accordance with such relative rights, powers and duties.

“Value” means (i) for any Stock Option Plan, the Market Price for the trading
day immediately preceding the date of exercise of a stock option under such
Stock Option Plan and (ii) for any Equity Plan other than a Stock Option Plan,
the Market Price for the trading day immediately preceding the Vesting Date.

“Vesting Date” has the meaning set forth in Section 3.10(c)(ii).

“Voting Units” means (a) the Common Units and (b) any other Units other than
Units that by their express terms do not entitle the record holder thereof to
vote on any matter presented to the Members generally under this Agreement for
approval; provided that (i) no vote by Voting Units shall have the power to
override any action taken by the Manager or to remove or replace the Manager,
(ii) the Voting Units have no ability to take part in the conduct or control of
the Company’s business and (iii) notwithstanding any vote by Voting Units
hereunder, the Manager shall retain exclusive management power over the business
and affairs of the Company in accordance with Section 6.01(a).





11

--------------------------------------------------------------------------------

 



ARTICLE II

ORGANIZATIONAL MATTERS

Section 2.01.        Formation of Company.  The Company was formed on the
Formation Date pursuant to the provisions of the Delaware Act.

Section 2.02.        Second Amended and Restated LLC Agreement.  The Members
hereby execute this Agreement for the purpose of establishing the affairs of the
Company and the conduct of its business in accordance with the provisions of the
Delaware Act.  The Members hereby agree that during the term of the Company set
forth in Section 2.06 the rights and obligations of the Members with respect to
the Company will be determined in accordance with the terms and conditions of
this Agreement and the Delaware Act.  On any matter upon which this Agreement is
silent, the Delaware Act shall control.  No provision of this Agreement shall be
in violation of the Delaware Act and to the extent any provision of this
Agreement is in violation of the Delaware Act, such provision shall be void and
of no effect to the extent of such violation without affecting the validity of
the other provisions of this Agreement; provided, however, that where the
Delaware Act provides that a provision of the Delaware Act shall apply “unless
otherwise provided in a written operating agreement” or words of similar effect,
the provisions of this Agreement shall in each instance control; provided,
further, that notwithstanding the foregoing, Section 18-210 of the Delaware Act
shall not apply or be incorporated into this Agreement.

Section 2.03.        Name.  The name of the Company shall be “EVO Investco,
LLC.”  The Manager in its sole discretion may change the name of the Company at
any time and from time to time.  Notification of any such change shall be given
to all of the Members and, to the extent practicable, to all of the holders of
any Equity Securities then outstanding.  The Company’s business may be conducted
under its name and/or any other name or names deemed advisable by the Manager.

Section 2.04.        Purpose.  The primary business and purpose of the Company
shall be to engage in such activities as are permitted under the Delaware Act
and determined from time to time by the Manager in accordance with the terms and
conditions of this Agreement.

Section 2.05.        Principal Office; Registered Office.  The principal office
of the Company shall be at Ten Glenlake Parkway, South Tower, Suite 950,
Atlanta, GA 30328, or such other place as the Manager may from time to time
designate.  The address of the registered office of the Company in the State of
Delaware shall be c/o Corporation Trust Company, 1209 Orange Street, Wilmington,
Delaware 19801, and the registered agent for service of process on the Company
in the State of Delaware at such registered office shall be Corporation Trust
Company.  The Manager may from time to time change the Company’s registered
agent and registered office in the State of Delaware.

Section 2.06.        Term.  The term of the Company commenced upon the filing of
the Certificate in accordance with the Delaware Act and shall continue in
existence until termination and dissolution of the Company in accordance with
the provisions of Article XIV.

Section 2.07.        No State-Law Partnership.  The Members intend that the
Company not be a partnership (including a limited partnership) or joint venture,
and that no Member be a partner or joint venturer of any other Member by virtue
of this Agreement, for any purposes other than as set forth in the last sentence
of this Section 2.07, and neither this Agreement nor any other document entered
into by the Company or any Member relating to the subject matter hereof shall be
construed to suggest otherwise.  The Members intend that the Company shall be
treated as a partnership for U.S. federal and, if applicable, state or local
income tax purposes, and that each Member and the Company shall file all tax
returns and shall otherwise take all tax and financial reporting positions in a
manner consistent with such treatment.





12

--------------------------------------------------------------------------------

 



ARTICLE III

MEMBERS; UNITS; CAPITALIZATION

Section 3.01.        Members.

(a)        Each Continuing LLC Member previously was admitted as a Member and
shall remain a Member of the Company upon the Effective Time.  At the Effective
Time and concurrently with the IPO Common Unit Purchase Agreement and the MDP
Blocker Sub Merger, the Corporation shall be automatically admitted to the
Company as a Member.

(b)        The Company shall maintain a Schedule setting forth: (i) the name and
address of each Member; (ii) the aggregate number of outstanding Units and the
number and class of Units held by each Member; (iii) the aggregate amount of
cash Capital Contributions that has been made by the Members with respect to
their Units; and (iv) the Fair Market Value of any property other than cash
contributed by the Members with respect to their Units (including, if
applicable, a description and the amount of any liability assumed by the Company
or to which contributed property is subject) (such schedule, the “Schedule of
Members”).  The applicable Schedule of Members in effect as of the Effective
Time is set forth as Schedule 2 to this Agreement.  The Schedule of Members
shall be the definitive record of ownership of each Unit of the Company and all
relevant information with respect to each Member.  The Company shall be entitled
to recognize the exclusive right of a Person registered on its records as the
owner of Units for all purposes and shall not be bound to recognize any
equitable or other claim to or interest in Units on the part of any other
Person, whether or not it shall have express or other notice thereof, except as
otherwise provided by the Delaware Act.

(c)        No Member shall be required or, except as approved by the Manager
pursuant to Section 6.01 and in accordance with the other provisions of this
Agreement, permitted to loan any money or property to the Company or borrow any
money or property from the Company. No Member shall be required by this
Agreement to (i) make a Capital Contribution in respect of Units (other than
upon the acquisition thereof) to the Company after the date hereof or (ii)
personally guarantee the obligations of the Company or any other Member.

Section 3.02.        Units.  Company Interests shall be represented by Units, or
such other securities of the Company, in each case as the Manager may establish
in its discretion in accordance with the terms and subject to the restrictions
hereof.  As of the Effective Time, the Units will be comprised of a single class
of Common Units (with an aggregate of 286,000,000 Common Units being authorized
for issuance by the Company).  To the extent required pursuant to
Section 3.04(a), the Manager may create one or more classes or series of Common
Units or preferred Units solely to the extent they are in the aggregate
substantially equivalent to a class of common stock of the Corporation or class
or series of preferred stock of the Corporation, respectively; provided that as
long as there are any Members of the Company (other than the Corporation), then
no such new class or series of Units may deprive such Members of, or dilute or
reduce, the pro rata share of all Company Interests they would have received or
to which they would have been entitled if such new class or series of Units had
not been created except to the extent (and solely to the extent) the Company
actually receives cash in an aggregate amount, or other property with a Fair
Market Value in an aggregate amount, equal to the pro rata share allocated to
such new class or series of Units and the number thereof issued by the
Company.  As long as there are any Members of the Company (other than the
Corporation), the Company shall only issue and shall only register the transfer
of whole numbers of Units of any class or series of Units then authorized
(including the Common Units).





13

--------------------------------------------------------------------------------

 



Section 3.03.        Recapitalization; the Corporation’s Capital Contribution;
the Corporation’s Purchase of Common Units; Member Distribution.(a)

(a)        Recapitalization.  In connection with the Recapitalization, as of the
Effective Time, all Original Units that were issued and outstanding and held by
the Continuing LLC Owners immediately prior to the Effective Time, which are set
forth next to each Continuing LLC Member on Schedule 1, are hereby converted
into the number of Common Units set forth next to each Continuing LLC Member on
the Schedule of Members, and such Common Units are hereby issued and outstanding
as of the Effective Time and the holders of such Common Units hereby continue as
Members.

(b)        The Corporation’s Common Unit Purchase.  Following the
Recapitalization, immediately upon the Effective Time, the Corporation will use
the IPO Net Proceeds to purchase 13,666,667 Common Units, and will use the net
proceeds from the Over-Allotment Option  (if and when exercised) to purchase
2,100,000 Common Units, from the Company pursuant to the IPO Common Unit
Purchase Agreement (the “IPO Common Unit Purchase”).  The parties acknowledge
and agree that the IPO Common Unit Purchase and  all subsequent purchases of
Common Units will result in adjustments to Capital Account balances to the
extent permitted by Section 1.704-1(b)(2)(iv)(f) of the Treasury Regulations.

Section 3.04.        Authorization and Issuance of Additional Units.

(a)        The Company shall undertake all actions, including an issuance,
reclassification, distribution, division or recapitalization, with respect to
the Common Units, to maintain at all times a one-to-one ratio between the number
of Common Units owned by the Corporation and the number of outstanding shares of
Class A Common Stock, disregarding, for purposes of maintaining the one-to-one
ratio, (i) shares of Class A Common Stock issued pursuant to the Corporate
Incentive Award Plan that have not vested pursuant to the terms of the Corporate
Incentive Award Plan or the terms of any award or similar agreement relating
thereto, (ii) treasury stock or (iii) preferred stock or other debt or equity
securities (including warrants, options or rights) issued by the Corporation
that are convertible into or exercisable or exchangeable for Class A Common
Stock (except to the extent the net proceeds from such other securities,
including any exercise or purchase price payable upon conversion, exercise or
exchange thereof, has been contributed by the Corporation to the equity capital
of the Company).  In the event the Corporation issues, transfers or delivers
from treasury stock or repurchases Class A Common Stock in a transaction not
contemplated in this Agreement, the Manager shall take all actions such that,
after giving effect to all such issuances, transfers, deliveries or repurchases,
the number of outstanding Common Units owned by the Corporation will equal on a
one-for-one basis the number of outstanding shares of Class A Common Stock.  In
the event the Corporation issues, transfers or delivers from treasury stock or
repurchases or redeems the Corporation’s preferred stock in a transaction not
contemplated in this Agreement, the Manager shall have the authority to take all
actions such that, after giving effect to all such issuances, transfers,
deliveries, repurchases or redemptions, the Corporation holds (in the case of
any issuance, transfer or delivery) or ceases to hold (in the case of any
purchase or redemption) equity interests in the Company which (in the good faith
determination by the Manager) are in the aggregate substantially equivalent to
the outstanding preferred stock of the Corporation so issued, transferred,
delivered, repurchased or redeemed. The Corporation shall, concurrently with any
action taken by the Company pursuant to the requirements of this Section 3.04,
contribute the net proceeds (if any) received by the Corporation in respect of
the events which gave rise to the Company’s obligation to undertake any action
pursuant to the requirements of this Section 3.04 to the equity capital of the
Company.  The Company shall not undertake any subdivision (by any Common Unit
split, Common Unit distribution, reclassification, recapitalization or similar
event) or combination (by reverse Common Unit split, reclassification,
recapitalization or similar event) of the Common Units that is not accompanied
by an identical subdivision or combination of Class A Common





14

--------------------------------------------------------------------------------

 



Stock to maintain at all times a one-to-one ratio between the number of Common
Units owned by the Corporation and the number of outstanding shares of Class A
Common Stock, unless such action is necessary to maintain at all times a
one-to-one ratio between the number of Common Units owned by the Corporation and
the number of outstanding shares of Class A Common Stock as contemplated by the
first sentence of this Section 3.04(a).

(b)        The Company shall undertake all actions, including an issuance, a
reclassification, distribution, division or recapitalization, with respect to
the Common Units, to maintain at all times a one-to-one ratio between the number
of outstanding shares of Class B Common Stock, Class C Common Stock and Class D
Common Stock held by any Person and the number of Common Units owned by such
Person; provided, however, that the Company shall not be required to take any
action to maintain a one-to-one ratio of Common Units to outstanding shares of
Class B Common Stock following the cancellation of shares of Class B Common
Stock as set forth in Section 4.02(f) of the Corporation’s Amended and Restated
Certificate of Incorporation, as it may be amended from time to time.  In the
event the Corporation repurchases Class B Common Stock, Class C Common Stock or
Class D Common Stock in a transaction not contemplated in this Agreement, the
Manager shall take all actions such that, after giving effect to all such
repurchases, the number of outstanding shares of Class B Common Stock, Class C
Common Stock and Class D Common Stock held by any Person will equal on a
one-to-one basis the number of Common Units owned by such Person.  The Company
shall not undertake any subdivision (by any Common Unit split, Common Unit
distribution, reclassification, recapitalization or similar event) or
combination (by reverse Common Unit split, reclassification, recapitalization or
similar event) of the Common Units that is not accompanied by an identical
subdivision or combination of Class B Common Stock, Class C Common Stock and
Class D Common Stock, in each case to the extent necessary to maintain at all
times a one-to-one ratio between the number of outstanding shares of Class B
Common Stock, Class C Common Stock and Class D Common Stock held by any Person
and the number of Common Units owned by such Person as contemplated by the first
sentence of this Section 3.04(b).

(c)        The Company shall only be permitted to issue additional Units or
other Equity Securities in the Company to the Persons and on the terms and
conditions provided for in Section 3.02, this Section 3.04,  Section 3.10 and
Section 3.11.  Subject to the foregoing, the Manager may cause the Company to
issue additional Common Units authorized under this Agreement at such times and
upon such terms as the Manager shall determine and the Manager shall, and is
hereby authorized to, promptly amend this Agreement and the Schedule of Members
attached hereto as necessary in connection with the issuance of additional
Common Units and admission of additional Members under this Section 3.04 without
the requirement of any consent or acknowledgement of any other Member.

Section 3.05.        Purchase or Redemption of Shares of Class A Common
Stock.  If, at any time, any shares of Class A Common Stock are purchased or
redeemed  by the Corporation for cash, then the Manager shall cause the Company,
immediately prior to such purchase or redemption of Class A Common Stock, to
redeem a corresponding number of Common Units held by the Corporation, at an
aggregate redemption price equal to the aggregate purchase or redemption price
of the shares of Class A Common Stock being purchased or redeemed by the
Corporation (plus any expenses related thereto) and upon such other terms as are
the same for the shares of Class A Common Stock being purchased or redeemed by
the Corporation.

Section 3.06.        Certificates Representing Units; Lost, Stolen or Destroyed
Certificates; Registration and Transfer of Units.

(a)        Units shall not be certificated unless (1) otherwise determined by
the Manger or (2) required pursuant to legal or regulatory requirements
applicable to the Member in whose name such Units are registered.  If the
Manager determines that one or more Units shall be certificated, each such





15

--------------------------------------------------------------------------------

 



certificate shall be signed by or in the name of the Company, by the Chief
Executive Officer and any other officer designated by the Manager.  Such
certificate shall be in such form (and shall contain such legends) as the
Manager may determine.  Any or all of such signatures on any certificate
representing one or more Units may be a facsimile, engraved or printed, to the
extent permitted by applicable Law.  The Manager agrees that it shall not elect
to treat any Unit as a “security” within the meaning of Article 8 of the Uniform
Commercial Code unless thereafter all Units then outstanding are represented by
one or more certificates.

(b)        If Units are certificated, the Manager may direct that a new
certificate representing one or more Units be issued in place of any certificate
theretofore issued by the Company alleged to have been lost, stolen or
destroyed, upon delivery to the Manager of an affidavit of the owner or owners
of such certificate, setting forth such allegation.  The Manager may require the
owner of such lost, stolen or destroyed certificate, or such owner’s legal
representative, to give the Company a bond sufficient to indemnify it against
any claim that may be made against it on account of the alleged loss, theft or
destruction of any such certificate or the issuance of any such new certificate.

(c)        Upon surrender to the Company or the transfer agent of the Company,
if any, of a certificate for one or more Units, duly endorsed or accompanied by
appropriate evidence of succession, assignment or authority to transfer, in
compliance with the provisions hereof, the Company shall issue a new certificate
representing one or more Units to the Person entitled thereto, cancel the old
certificate and record the transaction upon its books.  Subject to the
provisions of this Agreement, the Manager may prescribe such additional rules
and regulations as it may deem appropriate relating to the issue, Transfer and
registration of Units.

Section 3.07.        Negative Capital Accounts.  No Member shall be required to
pay to any other Member or the Company any deficit or negative balance which may
exist from time to time in such Member’s Capital Account (including upon and
after dissolution of the Company).

Section 3.08.        No Withdrawal.  No Person shall be entitled to withdraw any
part of such Person’s Capital Contribution or Capital Account or to receive any
Distribution from the Company, except as expressly provided in this Agreement.

Section 3.09.        Loans From Members.  Loans by Members to the Company shall
not be considered Capital Contributions.  Subject to the provisions of
Section 3.01(c), the amount of any such advances shall be a debt of the Company
to such Member and shall be payable or collectible in accordance with the terms
and conditions upon which such advances are made.

Section 3.10.        Corporate Stock Option Plans and Equity Plans.

(a)        Options Granted to Persons other than LLC Employees.  If at any time
or from time to time, in connection with any Stock Option Plan, a stock option
granted over shares of Class A Common Stock to a Person other than an LLC
Employee is duly exercised:

(i)        The Corporation shall, as soon as practicable after such exercise,
make a Capital Contribution to the Company in an amount equal to the exercise
price paid to the Corporation by such exercising Person in connection with the
exercise of such stock option.

(ii)        Notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 3.10(a)(i), the Corporation shall be deemed to have
contributed to the Company as a Capital Contribution, in lieu of the Capital
Contribution actually made and in consideration of additional Common Units, an
amount equal to the Value of a share of Class A Common Stock as of the date of
such exercise multiplied by the number of shares of Class A Common Stock then
being





16

--------------------------------------------------------------------------------

 



actually issued by the Corporation in connection with the exercise of such stock
option (disregarding for purposes of this Section 3.10(a)(ii) any shares
withheld for tax withholding or in connection with a cashless exercise).  The
parties hereto acknowledge and agree that such deemed Capital Contribution will
result in a “revaluation of partnership property” and corresponding adjustments
to Capital Account balances as described in Section 1.704-1(b)(2)(iv)(f) of the
Treasury Regulations.

(iii)        The Corporation shall receive in exchange for such Capital
Contributions (as deemed made under Section 3.10(a)(ii)) a corresponding number
of Common Units.

(b)        Options Granted to LLC Employees.  If at any time or from time to
time, in connection with any Stock Option Plan, a stock option granted over
shares of Class A Common Stock to an LLC Employee is duly exercised:

(i)        The Corporation shall sell to the Optionee, and the Optionee shall
purchase from the Corporation, for a cash price per share equal to the Value of
a share of Class A Common Stock at the time of the exercise, the number of
shares of Class A Common Stock equal to the quotient of (A) the exercise price
payable by the Optionee in connection with the exercise of such stock option
divided by (B) the Value of a share of Class A Common Stock at the time of such
exercise.

(ii)        The Corporation shall sell to the Company (or if the Optionee is an
employee of, or other service provider to, a Subsidiary, the Corporation shall
sell to such Subsidiary), and the Company (or such Subsidiary, as applicable)
shall purchase from the Corporation, a number of shares of Class A Common Stock
equal to the excess of (A) the number of shares of Class A Common Stock as to
which such stock option is being exercised over (B) the number of shares of
Class A Common Stock sold pursuant to Section 3.10(b)(i) hereof.  The purchase
price per share of Class A Common Stock for such sale of shares of Class A
Common Stock to the Company (or such Subsidiary) shall be the Value of a share
of Class A Common Stock as of the date of exercise of such stock option.

(iii)        The Company shall transfer to the Optionee (or if the Optionee is
an employee of, or other service provider to, a Subsidiary, the Subsidiary shall
transfer to the Optionee) at no additional cost to such LLC Employee and as
additional compensation to such LLC Employee, the number of shares of Class A
Common Stock described in Section 3.10(b)(ii).

(iv)        The Corporation shall, as soon as practicable after such exercise,
make a Capital Contribution to the Company in an amount equal to all proceeds
received (from whatever source, but excluding any payment by the Corporation in
respect of payroll taxes or other withholdings) by the Corporation in connection
with the exercise of such stock option.  The Corporation shall receive for such
Capital Contribution, a number of Common Units equal to the number of shares of
Class A Common Stock for which such option was exercised. The parties hereto
acknowledge and agree that such Capital Contribution will result in a
“revaluation of partnership property” and corresponding adjustments to Capital
Account balances as described in Section 1.704-1(b)(2)(iv)(f) of the Treasury
Regulations.

(c)        Restricted Stock Granted to LLC Employees.  If at any time or from
time to time, in connection with any Equity Plan (other than a Stock Option
Plan), any shares of Class A Common Stock are issued to an LLC Employee
(including any shares of Class A Common Stock that are subject to forfeiture in
the event such LLC Employee terminates his or her employment with the Company or
any Subsidiary) in consideration for services performed for the Company or any
Subsidiary:





17

--------------------------------------------------------------------------------

 



(i)        The Corporation shall issue such number of shares of Class A Common
Stock as are to be issued to such LLC Employee in accordance with the Equity
Plan;

(ii)        On the date (such date, the “Vesting Date”) that the Value of such
shares is included in the taxable income of such LLC Employee, the following
events will be deemed to have occurred: (A) the Corporation shall be deemed to
have sold such shares of Class A Common Stock to the Company (or if such LLC
Employee is an employee of, or other service provider to, a Subsidiary, to such
Subsidiary) for a purchase price equal to the Value of such shares of Class A
Common Stock, (B) the Company (or such Subsidiary) shall be deemed to have
delivered such shares of Class A Common Stock to such LLC Employee, (C) the
Corporation shall be deemed to have contributed the purchase price for such
shares of Class A Common Stock to the Company as a Capital Contribution, and (D)
in the case where such LLC Employee is an employee of a Subsidiary, the Company
shall be deemed to have contributed such amount to the capital of the
Subsidiary; and

(iii)        The Company shall issue to the Corporation on the Vesting Date a
number of Common Units equal to the number of shares of Class A Common Stock
issued under Section 3.10(c)(i) (disregarding for purposes of this
Section 3.10(c)(iii) any shares withheld for tax withholding) in consideration
for a Capital Contribution that shall be deemed to have been contributed to the
Company by the Corporation in an amount equal to the product of (A) the number
of such newly issued Common Units multiplied by (B) the Value of a share of
Class A Common Stock.

(d)        Future Stock Incentive Plans.  Nothing in this Agreement shall be
construed or applied to preclude or restrain the Corporation from adopting,
modifying or terminating stock incentive plans for the benefit of employees,
directors or other business associates of the Corporation, the Company or any of
their respective Affiliates.  The Members acknowledge and agree that, in the
event that any such plan is adopted, modified or terminated by the Corporation,
amendments to this Section 3.10 may become necessary or advisable and that any
approval or consent to any such amendments requested by the Company shall be
deemed granted by the Manager without the requirement of any further consent or
acknowledgement of any other Member.

(e)        Anti-dilution adjustments.  For all purposes of this Section 3.10,
the number of shares of Class A Common Stock and the corresponding number of
Common Units shall be determined after giving effect to all anti-dilution or
similar adjustments that are applicable, as of the date of exercise or vesting,
to the option, warrant, restricted stock or other equity interest that is being
exercised or becomes vested under the applicable Stock Option Plan or other
Equity Plan and applicable award or grant documentation.

Section 3.11.        Dividend Reinvestment Plan, Cash Option Purchase Plan,
Stock Incentive Plan or Other Plan.  Except as may otherwise be provided in this
Article III, all amounts received or deemed received by the Corporation in
respect of any dividend reinvestment plan, cash option purchase plan, stock
incentive or other stock or subscription plan or agreement, either (a) shall be
utilized by the Corporation to effect open market purchases of shares of Class A
Common Stock, or (b) if the Corporation elects instead to issue new shares of
Class A Common Stock with respect to such amounts, shall be contributed by the
Corporation to the Company in exchange for additional Common Units.  Upon such
contribution, the Company will issue to the Corporation a number of Common Units
equal to the number of new shares of Class A Common Stock so issued.





18

--------------------------------------------------------------------------------

 



ARTICLE IV

DISTRIBUTIONS

Section 4.01.        Distributions.

(a)        Distributable Cash; Other Distributions.  To the extent permitted by
applicable Law and hereunder, Distributions to Members may be declared by the
Manager out of Distributable Cash or other funds or property legally available
therefor in such amounts and on such terms (including the payment dates of such
Distributions) as the Manager shall determine using such record date as the
Manager may designate; such Distributions shall be made to the Members as of the
close of business on such record date on a pro rata basis in accordance with
each Member’s Percentage Interest as of the close of business on such record
date; provided, however, that (i) the Manager shall have the obligation to make
Distributions as set forth in Sections 4.01(b) and 14.02 and (ii) non-pro rata
distributions to the Corporation shall be permitted as set forth in Section
11.03(f).  Promptly following the designation of a record date and the
declaration of a Distribution pursuant to this Section 4.01(a), the Manager
shall give notice to each Member of the record date, the amount and the terms of
the Distribution and the payment date thereof.  In furtherance of the foregoing,
it is intended that the Manager shall, to the extent permitted by applicable Law
and hereunder, have the right in its sole discretion to make Distributions to
the Members pursuant to this Section 4.01(a) in such amounts as shall enable the
Corporation to pay dividends or to meet its obligations, including its
obligations pursuant to the Tax Receivable Agreement (to the extent such
obligations are not otherwise able to be satisfied as a result of Tax
Distributions required to be made pursuant to Section 4.01(b)).

(b)        Tax Distributions.

(i)        On or about each date that is five (5) Business Days prior to the due
date for each quarterly estimated federal income tax payment for an individual
calendar year taxpayer (or, if earlier, the due date for the quarterly estimated
federal income tax payment for a corporate calendar year taxpayer), the Company
shall be required to make a Distribution to each Member of cash in an amount
equal to such Member’s Estimated Assumed Tax Liability for the quarter to which
such due date relates (each, a “Estimated Assumed Tax Liability Distribution”).
On or about each date (a “Tax Distribution Date”) that is five (5) Business Days
prior to each due date for the U.S. federal income tax return of an individual
calendar year taxpayer (without regard to extensions) (or, if earlier, the due
date for the U.S. federal income tax return of the Corporation, as determined
without regard to extensions), the Company shall be required to make a
Distribution to each Member of cash in an amount equal to the excess of such
Member’s Assumed Tax Liability, if any, for such taxable period over the
Distributions (including Estimated Assumed Tax Liability Distributions described
herein) previously made to such Member pursuant to this Section 4.01(b) with
respect to such taxable period (the “Tax Distributions”).

(ii)        To the extent a Member otherwise would be entitled to receive less
than its Percentage Interest of the aggregate Tax Distributions to be paid
pursuant to this Section 4.01(b) on any given date, the Tax Distributions to
such Member shall be increased to ensure that all Distributions made pursuant to
this Section 4.01(b) are made pro rata in accordance with such Member’s
Percentage Interest.  If, on a Tax Distribution Date, there are insufficient
funds on hand to distribute to the Members the full amount of the Tax
Distributions to which such Members are otherwise entitled, Distributions
pursuant to this Section 4.01(b) shall be made to the Members to the extent of
available funds in accordance with their Percentage Interests and the Company
shall make future Tax Distributions as soon as funds become available sufficient
to pay the remaining portion of the Tax Distributions to which such Members are
otherwise entitled.





19

--------------------------------------------------------------------------------

 



(iii)        In the event of any audit by, or similar event with, a taxing
authority that affects the calculation of any Member’s Assumed Tax Liability for
any taxable year, or in the event the Company files an amended tax return, each
Member’s Assumed Tax Liability with respect to such year shall be recalculated
by giving effect to such event (for the avoidance of doubt, taking into account
interest or penalties).  Any shortfall in the amount of Tax Distributions the
Members and former Members received for the relevant taxable years based on such
recalculated Assumed Tax Liability promptly shall be distributed to such Members
and the successors of such former Members, except, for the avoidance of doubt,
to the extent Distributions were made to such Members and former Members
pursuant to Section 4.01(a) and this Section 4.01(b) in the relevant taxable
years sufficient to cover such shortfall.

(iv)        Notwithstanding the foregoing, Distributions pursuant to this
Section 4.01(b), if any, shall be made to a Member only to the extent all
previous Distributions to such Member pursuant to Section 4.01(a) with respect
to the Fiscal Year are less than the Distributions such Member otherwise would
have been entitled to receive with respect to such Fiscal Year pursuant to this
Section 4.01(b).

(v)        Any and all distributions to a Member pursuant to this Section
4.01(b) shall be treated as advances of, and therefore shall reduce (without
duplication) dollar for dollar, any future distributions to such Member pursuant
to Section 4.01(a) or Article XIV.

Section 4.02.        Restricted Distributions.  Notwithstanding any provision to
the contrary contained in this Agreement, the Company shall not make any
Distribution to any Member on account of any Company Interest to the extent such
Distribution would render the Company insolvent or violate any applicable Law or
the terms of the Credit Agreements.

Section 4.03.        Pre-IPO Tax Distribution. Notwithstanding the foregoing and
anything to the contrary in this Agreement, a final accounting for tax
distributions under the First Amended and Restated LLC Agreement in respect of
the taxable income of the Company for the portion of the Fiscal Year of the
Company that ends on the closing date of the IPO shall be made by the Company
following the closing date of the IPO and, based on such final accounting, the
Company shall make a tax distribution to the Continuing LLC Owners in accordance
with the applicable terms of the First Amended and Restated LLC Agreement to the
extent of any shortfall in the amount of tax distributions the Continuing LLC
Owners received prior to the closing date of the IPO with respect to taxable
income of the Company of such Fiscal Year that will be allocated to the
Continuing LLC Owners pursuant to Section 706 of the Code.

ARTICLE V

CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

Section 5.01.        Capital Accounts.

(a)        The Company shall maintain a separate Capital Account for each Member
according to the rules of Treasury Regulation Section 1.704-1(b)(2)(iv).  For
this purpose, the Company may (in the discretion of the Manager), upon the
occurrence of the events specified in Treasury Regulation
Section 1.704-1(b)(2)(iv)(f), increase or decrease the Capital Accounts in
accordance with the rules of such Treasury Regulation and Treasury Regulation
Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of Company property.

(b)        For purposes of computing the amount of any item of Company income,
gain, loss or deduction to be allocated pursuant to this Article V and to be
reflected in the Capital Accounts of the Members, the determination, recognition
and classification of any such item shall be the same as its





20

--------------------------------------------------------------------------------

 



determination, recognition and classification for U.S. federal income tax
purposes (including any method of depreciation, cost recovery or amortization
used for this purpose); provided, however, that:

(i)        The computation of all items of income, gain, loss and deduction
shall include those items described in Code Section 705(a)(l)(B) or Code
Section 705(a)(2)(B) and Treasury Regulation Section 1.704-1(b)(2)(iv)(i),
without regard to the fact that such items are not includable in gross income or
are not deductible for U.S. federal income tax purposes.

(ii)        If the Book Value of any Company property is adjusted pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or Treasury Regulation
Section 1.704-1(b)(2)(iv)(f), the amount of such adjustment shall be taken into
account as gain or loss from the disposition of such property.

(iii)        Items of income, gain, loss or deduction attributable to the
disposition of Company property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the Book Value
of such property.

(iv)        Items of depreciation, amortization and other cost recovery
deductions with respect to Company property having a Book Value that differs
from its adjusted basis for tax purposes shall be computed by reference to the
property’s Book Value in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(g).

(v)        To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Sections 732(d), 734(b) or 743(b) is required, pursuant
to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).

Section 5.02.        Allocations.  Except as otherwise provided in Section 5.03
and Section 5.04, Net Profits and Net Losses for any Allocation Period shall be
allocated among the Capital Accounts of the Members pro rata in accordance with
their respective Percentage Interests.

Section 5.03.        Regulatory Allocations.

(a)        Losses attributable to partner nonrecourse debt (as defined in
Treasury Regulation Section 1.704-2(b)(4)) shall be allocated in the manner
required by Treasury Regulation Section 1.704-2(i).  If there is a net decrease
during an Allocation Period in partner nonrecourse debt minimum gain (as defined
in Treasury Regulation Section 1.704-2(i)(3)), Profits for such Allocation
Period (and, if necessary, for subsequent Allocation Periods) shall be allocated
to the Members in the amounts and of such character as determined according to
Treasury Regulation Section 1.704-2(i)(4).

(b)        Nonrecourse deductions (as determined according to Treasury
Regulation Section 1.704-2(b)(1)) for any Allocation Period shall be allocated
pro rata among the Members in accordance with their Percentage
Interests.  Except as otherwise provided in Section 5.03(a), if there is a net
decrease in the Minimum Gain during any Allocation Period, each Member shall be
allocated Profits for such Allocation Period (and, if necessary, for subsequent
Allocation Periods) in the amounts and of such character as determined according
to Treasury Regulation Section 1.704-2(f).  This Section 5.03(b) is intended to
be a minimum gain chargeback provision that complies with the requirements of
Treasury Regulation Section 1.704-2(f), and shall be interpreted in a manner
consistent therewith.





21

--------------------------------------------------------------------------------

 



(c)        If any Member that unexpectedly receives an adjustment, allocation or
Distribution described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
(5) and (6) has an Adjusted Capital Account Deficit as of the end of any
Allocation Period, computed after the application of Sections 5.03(a) and
5.03(b) but before the application of any other provision of this Article V,
then Profits for such Allocation Period shall be allocated to such Member in
proportion to, and to the extent of, such Adjusted Capital Account
Deficit.  This Section 5.03(c) is intended to be a qualified income offset
provision as described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted in a manner consistent therewith.

(d)        If the allocation of Net Loss to a Member as provided in Section 5.02
would create or increase an Adjusted Capital Account Deficit, there shall be
allocated to such Member only that amount of Loss as will not create or increase
an Adjusted Capital Account Deficit.  The Net Losses that would, absent the
application of the preceding sentence, otherwise be allocated to such Member
shall be allocated to the other Members in accordance with their relative
Percentage Interests, subject to this Section 5.03(d).

(e)        Profits and Losses described in Section 5.01(b)(v) shall be allocated
in a manner consistent with the manner that the adjustments to the Capital
Accounts are required to be made pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv).

(f)        The allocations set forth in Section 5.03(a) through and including
Section 5.03(e) (the “Regulatory Allocations”) are intended to comply with
certain requirements of Sections 1.704-1(b) and 1.704-2 of the Treasury
Regulations.  The Regulatory Allocations may not be consistent with the manner
in which the Members intend to allocate Profits and Losses of the Company or
make Distributions.  Accordingly, notwithstanding the other provisions of this
Article V, but subject to the Regulatory Allocations, income, gain, deduction
and loss shall be reallocated among the Members so as to eliminate the effect of
the Regulatory Allocations (taking into consideration any future Regulatory
Allocations that are reasonably expected to be made to offset prior Regulatory
Allocations) and thereby cause the respective Capital Accounts of the Members to
be in the amounts (or as close thereto as possible) they would have been if
Profits and Losses (and such other items of income, gain, deduction and loss)
had been allocated without reference to the Regulatory Allocations.  In general,
the Members anticipate that this will be accomplished by specially allocating
other Profits and Losses (and such other items of income, gain, deduction and
loss) among the Members so that the net amount of the Regulatory Allocations and
such special allocations to each such Member is zero.  In addition, if in any
Allocation Period there is a decrease in partnership minimum gain, or in partner
nonrecourse debt minimum gain, and application of the minimum gain chargeback
requirements set forth in Section 5.03(a) or Section 5.03(b) would cause a
distortion in the economic arrangement among the Members, the Members may, if
they do not expect that the Company will have sufficient other income to correct
such distortion, request the Internal Revenue Service to waive either or both of
such minimum gain chargeback requirements.  If such request is granted, this
Agreement shall be applied in such instance as if it did not contain such
minimum gain chargeback requirement.

Section 5.04.        Final Allocations.   Notwithstanding any contrary provision
in this Agreement except Section 5.03, the Manager shall make appropriate
adjustments to allocations of Profits and Losses to (or, if necessary, allocate
items of gross income, gain, loss or deduction of the Company among) the Members
upon the liquidation of the Company (within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Treasury Regulations), the transfer of
substantially all the Units (whether by sale or exchange or merger) or sale of
all or substantially all the assets of the Company, such that, to the maximum
extent possible, the Capital Accounts of the Members are proportionate to their
Percentage Interests.  In each case, such adjustments or allocations shall
occur, to the maximum extent possible, in the Allocation Period of the event
requiring such adjustments or allocations.





22

--------------------------------------------------------------------------------

 



Section 5.05.        Tax Allocations.

(a)        Except as otherwise provided in the remainder of this Section 5.05,
the income, gains, losses, deductions and credits of the Company will be
allocated, for federal, state and local income tax purposes, among the Members
in accordance with the allocation of such income, gains, losses, deductions and
credits among the Members for computing their Capital Accounts; provided that if
any such allocation is not permitted by the Code or other applicable Law, the
Company’s subsequent income, gains, losses, deductions and credits will be
allocated among the Members so as to reflect as nearly as possible the
allocation set forth herein in computing their Capital Accounts.

(b)        Items of Company taxable income, gain, loss and deduction with
respect to any property contributed to the capital of the Company shall be
allocated among the Members in accordance with Code Section 704(c) so as to take
account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its Book Value using the traditional
method, as described in Treasury Regulations Section 1.704-3(b).

(c)        If the Book Value of any Company asset is adjusted pursuant to
Section 5.01(b), subsequent allocations of items of taxable income, gain, loss
and deduction with respect to such asset shall take account of any variation
between the adjusted basis of such asset for federal income tax purposes and its
Book Value in the same manner as under Code Section 704(c) using the traditional
method, as described in Treasury Regulations Section 1.704-3(b).

(d)        Allocations of tax credits, tax credit recapture, and any items
related thereto shall be allocated to the Members pro rata as determined by the
Manager taking into account the principles of Treasury Regulation
Section 1.704‑1(b)(4)(ii).

(e)        Each Member’s pro rata share of the Company’s “excess nonrecourse
liabilities” within the meaning of Treasury Regulation Section 1.752-3(a)(3)
shall be determined under any reasonable method selected by the Manager.

(f)        Allocations pursuant to this Section 5.05 are solely for purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of Profits, Losses,
Distributions or other Company items pursuant to any provision of this
Agreement.

Section 5.06.        Indemnification and Reimbursement for Payments on Behalf of
a Member.  If the Company is obligated to pay any amount to a Governmental
Entity (or otherwise makes a payment to a Governmental Entity) that is
specifically attributable to a Member or a Member’s status as such (including
federal income taxes as a result of Company obligations pursuant to the Revised
Partnership Audit Provisions, federal withholding taxes, state personal property
taxes and state unincorporated business taxes, but excluding payments such as
payroll taxes, withholding taxes, benefits or professional association fees and
the like required to be made or made voluntarily by the Company on behalf of any
Member based upon such Member’s status as an employee of the Company), then such
Person shall indemnify the Company in full for the entire amount paid (including
interest, penalties and related expenses).  The Manager may offset Distributions
to which a Person is otherwise entitled under this Agreement against such
Person’s obligation to indemnify the Company under this Section 5.06.  A
Member’s obligation to indemnify the Company under this Section 5.06 shall
survive the termination, dissolution, liquidation and winding up of the Company,
and for purposes of this Section 5.06, the Company shall be treated as
continuing in existence.  The Company may pursue and enforce all rights and
remedies it may have against each Member under this Section 5.06, including
instituting a lawsuit to collect such contribution with interest calculated at a
rate per annum equal to the sum of the Base Rate plus 300





23

--------------------------------------------------------------------------------

 



basis points (but not in excess of the highest rate per annum permitted by
Law).  Each Member hereby agrees to furnish to the Company such information and
forms as required or reasonably requested in order to comply with any laws and
regulations governing withholding of tax or in order to claim any reduced rate
of, or exemption from, withholding to which the Member is legally entitled.

ARTICLE VI

MANAGEMENT

Section 6.01.        Authority of Manager.

(a)        Except for situations in which the approval of any Member(s) is
specifically required by this Agreement, (i) all management powers over the
business and affairs of the Company shall be exclusively vested in the
Corporation, as the sole manager of the Company (the Corporation, in such
capacity, the “Manager”), and (ii) the Manager shall conduct, direct and
exercise full control over all activities of the Company.  The Manager shall be
the “manager” of the Company for the purposes of the Delaware Act.  Except as
otherwise expressly provided for herein and subject to the other provisions of
this Agreement, the Members hereby consent to the exercise by the Manager of all
such powers and rights conferred on the Members by the Delaware Act with respect
to the management and control of the Company.  Any vacancies in the position of
Manager shall be filled in accordance with Section 6.04.

(b)        The day-to-day business and operations of the Company shall be
overseen and implemented by officers of the Company (each, an “Officer” and
collectively, the “Officers”), subject to the limitations imposed by the
Manager.  An Officer may, but need not, be a Member.  Each Officer shall be
appointed by the Manager and shall hold office until his or her successor shall
be duly designated and shall qualify or until his or her death or until he or
she shall resign or shall have been removed in the manner hereinafter
provided.  Any one Person may hold more than one office.  Subject to the other
provisions in this Agreement (including in Section 6.07 below), the salaries or
other compensation, if any, of the Officers of the Company shall be fixed from
time to time by the Manager.  The authority and responsibility of the Officers
shall include, but not be limited to, such duties as the Manager may, from time
to time, delegate to them and the carrying out of the Company’s business and
affairs on a day-to-day basis.  The existing Officers of the Company as of the
Effective Time shall remain in their respective positions and shall be deemed to
have been appointed by the Manager.  All Officers shall be, and shall be deemed
to be, officers and employees of the Company.  An Officer may also perform one
or more roles as an officer of the Manager.

(c)        The Manager shall have the power and authority to effectuate the
sale, lease, transfer, exchange or other disposition of any, all or
substantially all of the assets of the Company (including the exercise or grant
of any conversion, option, privilege or subscription right or any other right
available in connection with any assets at any time held by the Company) or the
merger, consolidation, reorganization or other combination of the Company with
or into another entity.

Section 6.02.        Actions of the Manager.  The Manager may act through any
Officer or through any other Person or Persons to whom authority and duties have
been delegated pursuant to Section 6.07.

Section 6.03.        Resignation; No Removal.  The Manager may resign at any
time by giving written notice to the Members.  Unless otherwise specified in the
notice, the resignation shall take effect upon receipt thereof by the Members,
and the acceptance of the resignation shall not be necessary to make it
effective.  For the avoidance of doubt, the Members have no right under this
Agreement to remove or replace the Manager.





24

--------------------------------------------------------------------------------

 



Section 6.04.        Vacancies.  Vacancies in the position of Manager occurring
for any reason shall be filled by the Corporation (or, if the Corporation has
ceased to exist without any successor or assign, then by the holders of a
majority in interest of the voting capital stock of the Corporation immediately
prior to such cessation).  For the avoidance of doubt, the Members (other than
the Corporation) have no right under this Agreement to fill any vacancy in the
position of Manager.

Section 6.05.        Transactions Between Company and Manager.  The Manager may
cause the Company to contract and deal with the Manager, or any Affiliate of the
Manager, provided such contracts and dealings are on terms comparable to and
competitive with those available to the Company from others dealing at arm’s
length or are approved by the Members and otherwise are permitted by the Credit
Agreement.  The Members hereby approve each of the contracts or agreements
between or among the Manager, the Company and their respective Affiliates
entered into on or prior to the date hereof, including the IPO Common Unit
Purchase Agreement.

Section 6.06.        Reimbursement for Expenses.  The Manager shall not be
compensated for its services as Manager of the Company except as expressly
provided in this Agreement.  The Members acknowledge and agree that, upon
consummation of the IPO, the Manager’s Class A Common Stock will be publicly
traded and therefore the Manager will have access to the public capital markets
and that such status and the services performed by the Manager will inure to the
benefit of the Company and all Members; therefore, the Manager shall be
reimbursed by the Company for any reasonable out-of-pocket expenses incurred on
behalf of or for the benefit of the Company, including all fees, expenses and
costs associated with the IPO and all fees, expenses and costs of being a public
company (including public reporting obligations, proxy statements, stockholder
meetings, stock exchange fees, transfer agent fees, SEC and FINRA filing fees
and offering expenses) and maintaining its corporate existence.  To the extent
practicable, expenses incurred by the Manager on behalf of or for the benefit of
the Company shall be billed directly to and paid by the Company and, if and to
the extent any reimbursements to the Manager or any of its Affiliates by the
Company pursuant to this Section 6.06 constitute gross income to such Person (as
opposed to the repayment of advances made by such Person on behalf of the
Company), such amounts shall be treated as “guaranteed payments” within the
meaning of Code Section 707(c) and shall not be treated as distributions for
purposes of computing the Members’ Capital Accounts.

Section 6.07.        Delegation of Authority.  The Manager (a) may, from time to
time, delegate to one or more Persons such authority and duties as the Manager
may deem advisable, and (b) may assign titles (including chief executive
officer, chief strategy officer, chief financial officer, chief operating
officer, president, vice president, secretary, assistant secretary, treasurer or
assistant treasurer) and delegate certain authority and duties to such Persons
as the same may be amended, restated or otherwise modified from time to
time.  Any number of titles may be held by the same individual.  The salaries or
other compensation, if any, of such agents of the Company shall be fixed from
time to time by the Manager, subject to the other provisions in this Agreement.

Section 6.08.        Limitation of Liability of Manager.

(a)        Except as otherwise provided herein or in an agreement entered into
by the Manager or any of the Manager’s Affiliates and the Company, neither the
Manager nor any of the Manager’s Affiliates shall be liable to the Company or to
any Member that is not the Manager for any act or omission performed or omitted
by the Manager in its capacity as the sole manager of the Company pursuant to
authority granted to the Manager by this Agreement; provided, however, that,
except as otherwise provided herein, such limitation of liability shall not
apply to the extent the act or omission was attributable to the Manager’s gross
negligence, willful misconduct or knowing violation of Law or for any present or
future breaches of any representations, warranties or covenants by the Manager
or its Affiliates contained herein or in the other agreements with the
Company.  The Manager may exercise any of the powers granted to it by this





25

--------------------------------------------------------------------------------

 



Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and shall not be responsible for any
misconduct or negligence on the part of any such agent (so long as such agent
was selected in good faith and with reasonable care).  The Manager shall be
entitled to rely upon the advice of legal counsel, independent public
accountants and other experts, including financial advisors, and any act of or
failure to act by the Manager in good faith reliance on such advice shall in no
event subject the Manager to liability to the Company or any Member that is not
the Manager.

(b)        Whenever this Agreement or any other agreement contemplated herein
provides that the Manager shall act in a manner which is, or provides terms
which are, “fair and reasonable” to the Company or any Member that is not the
Manager, the Manager shall determine such appropriate action or provide such
terms considering, in each case, the relative interests of each party to such
agreement, transaction or situation and the benefits and burdens relating to
such interests, any customary or accepted industry practices, and any applicable
United States generally accepted accounting practices or principles.

(c)        Whenever in this Agreement or any other agreement contemplated
herein, the Manager is permitted or required to take any action or to make a
decision in its “sole discretion” or “discretion,” with “complete discretion” or
under a grant of similar authority or latitude, the Manager shall be entitled to
consider such interests and factors as it desires, including its own interests,
and shall, to the fullest extent permitted by applicable Law, have no duty or
obligation to give any consideration to any interest of or factors affecting the
Company or other Members.

(d)        Whenever in this Agreement the Manager is permitted or required to
take any action or to make a decision in its “good faith” or under another
express standard, the Manager shall act under such express standard and, to the
extent permitted by applicable Law, shall not be subject to any other or
different standards imposed by this Agreement or any other agreement
contemplated herein, and, notwithstanding anything contained herein to the
contrary, so long as the Manager acts in good faith, the resolution, action or
terms so made, taken or provided by the Manager shall not constitute a breach of
this Agreement or any other agreement contemplated herein or impose liability
upon the Manager or any of the Manager’s Affiliates.

Section 6.09.        Investment Company Act.  The Manager shall use its best
efforts to ensure that the Company shall not be subject to registration as an
investment company pursuant to the Investment Company Act.

Section 6.10.        Outside Activities of the Manager.  The Manager shall not,
directly or indirectly, enter into or conduct any business or operations, other
than in connection with (a) the ownership, acquisition and disposition of Common
Units, (b) the management of the business and affairs of the Company and its
Subsidiaries, (c) the operation of the Manager as a reporting company with a
class (or classes) of securities registered under Section 12 of the Exchange Act
and listed on a securities exchange, (d) the offering, sale, syndication,
private placement or public offering of stock, bonds, securities or other
interests, (e) financing or refinancing of any type related to the Company, its
Subsidiaries or their assets or activities, and (f) such activities as are
incidental to the foregoing; provided, however, that, except as otherwise
provided herein, the net proceeds of any financing raised by the Manager
pursuant to the preceding clauses (d) and (e) shall be made available to the
Company, whether as Capital Contributions, loans or otherwise, as appropriate,
and, provided further, that the Manager may, in its sole and absolute
discretion, from time to time hold or acquire assets in its own name or
otherwise other than through the Company and its Subsidiaries so long as the
Manager takes commercially reasonable measures to ensure that the economic
benefits and burdens of such assets are otherwise vested in the Company or one
or more of its Subsidiaries, through assignment, mortgage loan or otherwise or,
if it is not commercially reasonable to vest such economic interests in the
Company or any of its Subsidiaries, the Members shall negotiate in good faith to
amend this Agreement to reflect such activities and the direct ownership of
assets by the





26

--------------------------------------------------------------------------------

 



Manager.  Nothing contained herein shall be deemed to prohibit the Manager from
executing any guarantee of indebtedness of the Company or its Subsidiaries.

ARTICLE VII

RIGHTS AND OBLIGATIONS OF MEMBERS

Section 7.01.        Limitation of Liability and Duties of Members.

(a)        Except as specifically provided in this Agreement or in the Delaware
Act, no Member (including the Manager) shall be obligated personally for any
debt, obligation or liability solely by reason of being a Member or acting as
the Manager of the Company.  Notwithstanding anything contained herein to the
contrary, the failure of the Company to observe any formalities or requirements
relating to the exercise of its powers or management of its business and affairs
under this Agreement or the Delaware Act shall not be grounds for imposing
personal liability on the Members for liabilities of the Company.

(b)        In accordance with the Delaware Act and the laws of the State of
Delaware, a Member may, under certain circumstances, be required to return
amounts previously distributed to such Member.  It is the intent of the Members
that no Distribution to any Member pursuant to Article IV or Article XIV shall
be deemed to be a return of money or other property paid or a distribution
distributed in violation of the Delaware Act.  The making of any such
Distribution to a Member shall be deemed to be approved upon by unanimous
consent of the Members within the meaning of Section 18-502(b) of the Delaware
Act, and, to the fullest extent permitted by Law, any Member receiving any such
money or property shall not be required to return any such money or property to
the Company or any other Person.  However, if any court of competent
jurisdiction holds that, notwithstanding the provisions of this Agreement, any
Member is obligated to make any such payment, such obligation shall be the
obligation of such Member and not of any other Member.

(c)        Notwithstanding any other provision of this Agreement (subject to
Section 6.08 with respect to the Manager), to the extent that, at law or in
equity, any Member (or any Member’s Affiliate or any manager, managing member,
general partner, director, officer, employee, agent, fiduciary or trustee of any
Member or of any Affiliate of a Member) has duties (including fiduciary duties)
to the Company, to the Manager, to another Member, to any Person who acquires an
interest in a Company Interest or to any other Person bound by this Agreement,
all such duties (including fiduciary duties) are hereby eliminated, to the
fullest extent permitted by law, and replaced with the duties or standards
expressly set forth herein, if any.  The elimination of duties (including
fiduciary duties) to the Company, the Manager, each of the Members, each other
Person who acquires an interest in a Company Interest and each other Person
bound by this Agreement and replacement thereof with the duties or standards
expressly set forth herein, if any, are approved by the Company, the Manager,
each of the Members, each other Person who acquires an interest in a Company
Interest and each other Person bound by this Agreement.

Section 7.02.        Lack of Authority.  No Member, other than the Manager or a
duly appointed Officer, in each case in its capacity as such, has the authority
or power to act for or on behalf of the Company, to do any act that would be
binding on the Company or to make any expenditure on behalf of the Company.  The
Members hereby consent to the exercise by the Manager of the powers conferred on
them by Law and this Agreement.

Section 7.03.        No Right of Partition.  No Member, other than the Manager,
shall have the right to seek or obtain partition by court decree or operation of
Law of any Company property, or the right to own or use particular or individual
assets of the Company.





27

--------------------------------------------------------------------------------

 



Section 7.04.        Indemnification.

(a)        Subject to Section 5.06, the Company hereby agrees to indemnify and
hold harmless any Person (each an “Indemnified Person”) to the fullest extent
permitted under the Delaware Act, as the same now exists or may hereafter be
amended, substituted or replaced (but, in the case of any such amendment,
substitution or replacement only to the extent that such amendment, substitution
or replacement permits the Company to provide broader indemnification rights
than the Company is providing immediately prior to such amendment), against all
loss, liability, claim, damage, judgment, actions, other expenses whatsoever
(including attorneys’ fees, judgments, fines, excise taxes or penalties) (the
“Liabilities”) reasonably incurred or suffered by such Person (or one or more of
such Person’s Affiliates) by reason of the fact that such Person is or was a
Member or is or was serving as the Manager, Officer, employee or other agent of
the Company or is or was serving at the request of the Company as a manager,
officer, director, principal, member, employee or agent of another corporation,
partnership, joint venture, limited liability company, trust or other
enterprise; provided, however, that no Indemnified Person shall be indemnified
for any Liabilities suffered that are attributable to such Indemnified Person’s
or its Affiliates’ gross negligence, willful misconduct or knowing violation of
Law or for any present or future breaches of any representations, warranties or
covenants by such Indemnified Person or its Affiliates contained herein or in
the other agreements with the Company.  Expenses, including attorneys’ fees,
incurred by any such Indemnified Person in defending a proceeding, shall be paid
by the Company in advance of the final disposition of such proceeding, including
any appeal therefrom, upon receipt of an undertaking by or on behalf of such
Indemnified Person to repay such amount if it shall ultimately be determined
that such Indemnified Person is not entitled to be indemnified by the Company.

(b)        The right to indemnification and the advancement of expenses
conferred in this Section 7.04 shall not be exclusive of any other right which
any Person may have or hereafter acquire under any statute, agreement, bylaw,
action by the Manager or otherwise.

(c)        The Company shall maintain directors’ and officers’ liability
insurance, or substantially equivalent insurance, at its expense, to protect any
Indemnified Person (and the investment funds, if any, they represent) against
any expense, liability or loss described in Section 7.04(a) whether or not the
Company would have the power to indemnify such Indemnified Person against such
Liabilities under the provisions of this Section 7.04.  The Company shall use
its commercially reasonable efforts to purchase and maintain property, casualty
and liability insurance in types and at levels customary for companies of
similar size engaged in similar lines of business, as determined in good faith
by the Manager, and the Company shall use its commercially reasonable efforts to
purchase directors’ and officers’ liability insurance (including employment
practices coverage) with a carrier and in an amount determined necessary or
desirable as determined in good faith by the Manager.

(d)        Notwithstanding anything contained herein to the contrary (including
in this Section 7.04), (i) any indemnity by the Company relating to the matters
covered in this Section 7.04 shall be provided out of and to the extent of
Company assets only and no Member (unless such Member otherwise agrees in
writing or is found in a final decision by a court of competent jurisdiction to
have personal liability on account thereof) shall have personal liability on
account thereof or shall be required to make additional Capital Contributions to
help satisfy such indemnity of the Company and (ii) the Company agrees that any
indemnification and advancement of expenses available to any current or former
Indemnified Person from any investment fund that is an Affiliate of the Company
who served as a director or manager of the Company or any of its Subsidiaries or
as a Member of the Company by virtue of such Person’s service as a member,
director, partner or employee of any such investment fund prior to or following
the Effective Time (any such Person, a “Sponsor Person”) shall be secondary to
the indemnification and advancement of expenses to be provided by the Company
pursuant to this Section 7.04 and the Company (A) shall be the primary
indemnitor of first resort for such Sponsor Person pursuant to this Section 7.04
and (B) shall be





28

--------------------------------------------------------------------------------

 



fully responsible for the advancement of all expenses and the payment of all
damages or liabilities with respect to such Sponsor Person which are addressed
by this Section 7.04.

(e)        If this Section 7.04 or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Indemnified Person pursuant to
this Section 7.04 to the fullest extent permitted by any applicable portion of
this Section 7.04 that shall not have been invalidated and to the fullest extent
permitted by applicable Law.

Section 7.05.        Members Right to Act.  Other than certain objection and
consent rights described herein, the Members shall have no right to vote on any
matter related to the Company.

Section 7.06.        Inspection Rights.  Subject to Section 16.02, the Company
shall permit each Member and each of its designated representatives to examine
the books and records of the Company or any of its Subsidiaries at the principal
office of the Company or such other location as the Manager shall reasonably
approve during reasonable business hours, and make copies and extracts
therefrom, for any purpose reasonably related to such Member’s Company Interest;
provided that Manager has a right to keep confidential from the Members certain
information in accordance with Section 18-305 of the Delaware Act.

ARTICLE VIII

BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

Section 8.01.        Records and Accounting.  The Company shall keep, or cause
to be kept, appropriate books and records with respect to the Company’s
business, including all books and records necessary to provide any information,
lists and copies of documents required to be provided pursuant to Section 8.03
or pursuant to applicable Laws.  All matters concerning (a) the determination of
the relative amount of allocations and Distributions among the Members pursuant
to Articles III and IV and (b) accounting procedures and determinations, and
other determinations not specifically and expressly provided for by the terms of
this Agreement, shall be determined by the Manager, whose determination shall be
final and conclusive as to all of the Members absent manifest clerical error.

Section 8.02.        Fiscal Year.  The Fiscal Year of the Company shall end on
December 31 of each calendar year or such other date as may be established by
the Manager.

Section 8.03.        Reports.  The Company shall deliver or cause to be
delivered, within seventy-five (75) days after the end of each Fiscal Year, to
each Person who was a Member at any time during such Fiscal Year, all
information reasonably necessary for the preparation of such Person’s United
States federal and applicable state income tax returns.

ARTICLE IX

TAX MATTERS

Section 9.01.        Preparation of Tax Returns.  The Manager shall arrange for
the preparation and timely filing of all tax returns required to be filed by the
Company.  No later than five (5) days before the due date for quarterly federal
estimated income tax payments, the Company shall send to each Person who was a
Member at any time during the prior quarter, an estimate of such Member’s state
tax apportionment information and allocations





29

--------------------------------------------------------------------------------

 



to the Members of taxable income, gains, losses, deductions and credits for the
prior quarter, which estimate shall have been reviewed by the Company’s outside
tax accountants.  In addition, no later than the earlier of (i) March 15
following the end of the prior Fiscal Year, and (ii) thirty (30) Business Days
after the issuance of the final financial statement report for a Fiscal Year by
the Company’s auditors, the Company shall send to each Person who was a Member
at any time during such Fiscal Year, a statement showing such Member’s final
state tax apportionment information and allocations to the Members of taxable
income, gains, losses, deductions and credits for such Fiscal Year and a
completed IRS Schedule K-1.  Each Member shall notify the Company upon receipt
of any notice of tax examination of the Company by federal, state or local
authorities.  Subject to the terms and conditions of this Agreement, in its
capacity as Partnership Representative, the Corporation shall have the authority
to prepare the tax returns of the Company using such permissible methods and
elections as it determines in its reasonable discretion, including the use of
any permissible method under Section 706 of the Code for purposes of determining
the varying Company Interests of its Members (provided, however, that, in
respect of the IPO Common Unit Purchase, the Company shall use the interim
closing method and the calendar day convention pursuant to Treasury Regulation
1.706-4).

Section 9.02.        Tax Elections.  The taxable year of the Company (the
“Taxable Year”) shall be the Fiscal Year set forth in Section 8.02 or such other
accounting period as the Company may be required to utilize as its taxable year
pursuant to the Code and the Treasury Regulations.  The Company and any eligible
Subsidiary shall make an election pursuant to Section 754 of the Code and shall
not thereafter revoke such election.  Each Member will upon request supply any
information reasonably necessary to give proper effect to any such
elections.  The Company shall not make any election to be an association taxable
as a corporation for U.S. federal income tax purposes (including by filing any
US Internal Revenue Service Form 8832 that would cause the Company to be taxed
as a corporation for U.S. federal income tax purposes).

Section 9.03.        Tax Controversies.  The Corporation is hereby designated
the “Partnership Representative” (within the meaning given to such term in
Section 6223 of the Code) (the Corporation, in such capacity, the “Partnership
Representative”) and is authorized and required to represent the Company (at the
Company’s expense) in connection with all examinations of the Company’s affairs
by tax authorities, including resulting administrative and judicial proceedings,
and to expend Company funds for professional services reasonably incurred in
connection therewith.  Each Member agrees to cooperate with the Company and to
do or refrain from doing any or all things reasonably requested by the Company
with respect to the conduct of such proceedings.  The Partnership Representative
shall keep all Members fully advised on a current basis of any contacts by or
discussions with the tax authorities, and all Members shall have the right to
observe and participate through representatives of their own choosing (at their
sole expense) in any tax proceedings.  From time to time as necessary or
appropriate because of amendments to the Code or rules or regulations
promulgated thereunder, the Members shall convene and cooperate in good faith to
agree upon a procedure or procedures to be followed by the Company and/or the
Members in order to minimize the financial burden on the Company of any imputed
underpayment under Section 6225 of the Code (or any successor provision),
including an election and the furnishing of statements pursuant to Section 6226
of the Code  or through the adoption of the procedure established by
Section 6225(c) of the Code (or any successor provision). Notwithstanding
anything to the contrary in this Agreement, the Partnership Representative shall
not settle or otherwise compromise any issue in any such examination, audit or
other proceeding without first obtaining any approval required under Section 6.1
of the Tax Receivable Agreement.  Nothing herein shall diminish, limit or
restrict the rights of any Member under the Revised Partnership Audit
Provisions.

ARTICLE X

RESTRICTIONS ON TRANSFER OF UNITS; PREEMPTIVE RIGHTS

Section 10.01.        Transfers by Members.  No holder of Units may Transfer any
interest in any Units, except Transfers (i) pursuant to and in accordance with
Section 10.02 or (ii) approved in writing by the Manager.  Notwithstanding the
foregoing, “Transfer” shall not include an event that terminates the existence
of a Member for income tax purposes (including a change in entity classification
of a Member under Treasury Regulations Section 301.7701-3, a sale of assets by,
or liquidation of, a Member pursuant to an election under Code Sections 336 or
338, or a merger, severance, or allocation within a trust or among





30

--------------------------------------------------------------------------------

 



sub-trusts of a trust that is a Member), but that does not terminate the
existence of such Member under applicable state law (or, in the case of a trust
that is a Member, does not terminate the trusteeship of the fiduciaries under
such trust with respect to all the Company Interests of such trust that is a
Member); provided, however, that this sentence shall not apply for purposes of
applying Section 10.07(b)(iv),  Section 10.07(b)(vi) or Section 10.07(b)(vii).

Section 10.02.        Permitted Transfers.  The restrictions contained in
Section 10.01 shall not apply to any Transfer (each, a “Permitted Transfer”) in
connection with:  (a)(i) a sale or redemption of Common Units in accordance with
Article XI, (ii) an “Exchange” pursuant to the terms of the Exchange Agreement
(as defined therein), (iii) an exercise of the Call Option, (iv) a Transfer by a
Member to the Corporation or any of its Subsidiaries or (v) a Transfer pursuant
to Section 10.09; (b) a Transfer by any Member to such Member’s spouse, any
lineal ascendants or descendants or trusts or other entities in which such
Member or Member’s spouse, lineal ascendants or descendants are the sole
beneficial owners; or (c) a Transfer to a partner, shareholder, member or
Affiliate of such Member (which may include special purpose investment vehicles
wholly owned by one or more Affiliated investment funds but shall not include
portfolio companies); provided, however, that (A) the restrictions contained in
this Agreement will continue to apply to Units after any Permitted Transfer of
such Units, and (B) in the case of the foregoing clauses (b) and (c), the
Permitted Transferees of the Units so Transferred shall agree in writing to be
bound by the provisions of this Agreement and, the transferor will deliver a
written notice to the Company and the Members, which notice will disclose in
reasonable detail the identity of the proposed transferee.  In the case of a
Permitted Transfer of any Common Units, the transferring Member shall be
required to transfer an equal number of shares of Class B Common Stock (to the
extent then outstanding), Class C Common Stock or Class D Common Stock, as
applicable, corresponding to the proportion of such Member’s Common Units that
were transferred in the transaction to such Permitted Transferee.  All Permitted
Transfers are subject to the additional limitations set forth in
Section 10.07(b).

Section 10.03.        Restricted Units Legend.  The Units have not been
registered under the Securities Act and, therefore, in addition to the other
restrictions on Transfer contained in this Agreement, cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is then available.  To the extent such Units have been
certificated, each certificate evidencing Units and each certificate issued in
exchange for or upon the Transfer of any Units (if such securities remain Units
as defined herein after such Transfer) shall be stamped or otherwise imprinted
with a legend in substantially the following form (or such other form as shall
be approved by the Manager):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER.  THE SECURITIES REPRESENTED BY
THIS CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER
SPECIFIED IN THE SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF EVO INVESTCO, LLC, AS MAY BE AMENDED AND MODIFIED FROM TIME TO TIME, AND EVO
INVESTCO, LLC RESERVES THE RIGHT TO REFUSE THE TRANSFER OF SUCH SECURITIES UNTIL
SUCH CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO ANY TRANSFER.  A COPY OF
SUCH CONDITIONS SHALL BE FURNISHED BY EVO INVESTCO, LLC TO THE HOLDER HEREOF
UPON WRITTEN REQUEST AND WITHOUT CHARGE.”





31

--------------------------------------------------------------------------------

 



The Company shall imprint such legend on certificates (if any) evidencing Units.

Section 10.04.        Transfer.  Prior to Transferring any Units (other than
pursuant to a Permitted Transfer described in clause (a) of the definition
thereof), the Transferring holder of Units shall cause the prospective
transferee to be bound by this Agreement as provided in Section 10.02 and any
other agreements executed by the holders of Units and relating to such Units in
the aggregate, including the Registration Rights Agreement and the Exchange
Agreement if applicable (collectively, the “Other Agreements”), and shall cause
the prospective transferee to execute and deliver to the Company and the other
holders of Units counterparts of this Agreement and any applicable Other
Agreements.  Any Transfer or attempted Transfer of any Units in violation of any
provision of this Agreement (including any indirect Transfers) (a) shall be
void, and (b) the Company shall not record such Transfer on its books or treat
any purported transferee of such Units as the owner of such securities for any
purpose.

Section 10.05.        Assignee’s Rights.

(a)        The Transfer of a Company Interest in accordance with this Agreement
shall be effective as of the date of its assignment (assuming compliance with
all of the conditions to such Transfer set forth herein), and such Transfer
shall be shown on the books and records of the Company.  Profits, Losses and
other Company items shall be allocated between the transferor and the Assignee
according to Code Section 706, using any permissible method as determined in the
reasonable discretion of the Manager (provided, however, that, in respect of the
IPO Common Unit Purchase, the Company shall use the interim closing method and
the calendar day convention pursuant to Treasury Regulation
1.706-4).  Distributions made before the effective date of such Transfer shall
be paid to the transferor, and Distributions made after such date shall be paid
to the Assignee.

(b)        Unless and until an Assignee becomes a Member pursuant to
Article XII, the Assignee shall not be entitled to any of the rights granted to
a Member hereunder or under applicable Law, other than the rights granted
specifically to Assignees pursuant to this Agreement; provided, however, that,
without relieving the transferring Member from any such limitations or
obligations as more fully described in Section 10.06, such Assignee shall be
bound by any limitations and obligations of a Member contained herein that a
Member would be bound on account of the Assignee’s Company Interest (including
the obligation to make Capital Contributions on account of such Company
Interest).

Section 10.06.        Assignor’s Rights and Obligations.  Any Member who shall
Transfer any Company Interest in accordance with this Agreement shall cease to
be a Member with respect to such Units or other interest and shall no longer
have any rights or privileges, or, except as set forth in this Section 10.06,
duties, liabilities or obligations, of a Member with respect to such Units or
other interest (it being understood, however, that the applicable provisions of
Sections 6.08 and 7.04 shall continue to inure to such Person’s benefit), except
that unless and until the Assignee (if not already a Member) is admitted as a
Substituted Member in accordance with the provisions of Article XII (the
“Admission Date”), (a) such assigning Member shall retain all of the duties,
liabilities and obligations of a Member with respect to such Units or other
interest, and (b) the Manager may, in its sole discretion, reinstate all or any
portion of the rights and privileges of such Member with respect to such Units
or other interest for any period of time prior to the Admission Date.  Nothing
contained herein shall relieve any Member who Transfers any Units or other
interest in the Company from any liability of such Member to the Company with
respect to such Company Interest that may exist on the Admission Date or that is
otherwise specified in the Delaware Act and incorporated into this Agreement or
for any liability to the Company or any other Person for any materially false
statement made by such Member (in its capacity as such) or for any present or
future breaches of any representations, warranties or covenants by such Member
(in its capacity as such) contained herein or in the other agreements with the
Company.





32

--------------------------------------------------------------------------------

 



Section 10.07.        Overriding Provisions.

(a)        Any Transfer in violation of this Article X shall be null and void ab
initio, and the provisions of Sections 10.05 and 10.06 shall not apply to any
such Transfers.  For the avoidance of doubt, any Person to whom a Transfer is
made or attempted in violation of this Article X shall not become a Member,
shall not be entitled to vote on any matters coming before the Members and shall
not have any other rights in or with respect to any rights of a Member of the
Company.  The approval of any Transfer in any one or more instances shall not
limit or waive the requirement for such approval in any other or future
instance.  The Manager shall, and is hereby authorized to, promptly amend this
Agreement and the Schedule of Members attached hereto to reflect any Permitted
Transfer pursuant to this Article X, without the requirement of any consent or
acknowledgement of any other Member.

(b)        Notwithstanding anything contained herein to the contrary (including,
for the avoidance of doubt, the provisions of Section 10.01 and Article XI and
Article XII), in no event shall any Member Transfer any Units to the extent such
Transfer would:

(i)        result in the violation of the Securities Act, or any other
applicable federal, state or foreign Law;

(ii)        cause an assignment under the Investment Company Act;

(iii)        in the reasonable determination of the Manager, be a violation of
or a default (or an event that, with notice or the lapse of time or both, would
constitute a default) under, or result in an acceleration of any indebtedness
under, any promissory note, mortgage, loan agreement, indenture or similar
instrument or agreement to which the Company or the Manager is a party; provided
that (A) the payee or creditor to whom the Company or the Manager owes such
obligation is not an Affiliate of the Company or the Manager and (B) such
indebtedness, individually or in the aggregate, has an aggregate principal
amount then outstanding that is greater than $20,000,000;

(iv)        cause the Company to lose its status as a partnership for federal
income tax purposes or, without limiting the generality of the foregoing, such
Transfer was effected on or through an “established securities market” or a
“secondary market or the substantial equivalent thereof,” as such terms are used
in Section 1.7704-1 of the Treasury Regulations;

(v)        be a Transfer to a Person who is not legally competent or who has not
achieved his or her majority under applicable Law (excluding trusts for the
benefit of Persons who are not legally competent or who are minors);

(vi)        cause the Company to be treated as a “publicly traded partnership”
or to be taxed as a corporation pursuant to Section 7704 of the Code or
successor provision of the Code; or

(vii)        result in the Company having more than one hundred (100) partners,
within the meaning of Treasury Regulations Section 1.7704-1(h)(1) (determined
pursuant to the rules of Treasury Regulations Section 1.7704-1(h)(3)).

Section 10.08.        Spousal Consent.  In connection with the execution and
delivery of this Agreement, any Member who is a natural person will deliver to
the Company an executed consent from such Member’s spouse (if any) in the form
of Exhibit B attached to this Agreement.  If, at any time subsequent to the date
of this Agreement such Member becomes legally married (whether in the first
instance or to a different spouse), such Member shall cause his or her spouse to
execute and deliver to





33

--------------------------------------------------------------------------------

 



the Company a consent in the form of Exhibit B attached to this Agreement.  Such
Member’s non-delivery to the Company of an executed consent in the form of
Exhibit B attached to this Agreement at any time shall constitute such Member’s
continuing representation and warranty that such Member is not legally married
as of such date.

Section 10.09.        Drag-Along Rights.

(a)        In the event that a Disposition Event is approved by the board of
directors of the Corporation or is otherwise effected or to be effected with the
consent or approval of the board of directors of the Corporation, Blueapple and
its Permitted Transferees agrees to Transfer all of their respective Common
Units on the terms and conditions contemplated by this Section 10.09, effective
and contingent upon the consummation of such Disposition Event, for
consideration per Common Unit (before taking into account any rights such Person
may have under the Tax Receivable Agreement) equal to the same kind and amount
of stock or securities, cash or other property, as the case may be, into which a
share of Class A Common Stock is converted or exchanged in the Transaction, and
otherwise with respect to such Common Units on the same terms and conditions as
apply to the shares of Class A Common Stock in such Disposition Event, with such
modifications as are appropriate, as determined in good faith by the Manager, to
reflect the fact that Common Units rather than shares of Class A Common Stock
will be Transferred. Such Transfer shall be structured in the sole discretion of
the Manager and, without limitation to any other structure, the Manager will use
its reasonable best efforts expeditiously and in good faith to take all such
actions and do all such things as are necessary or desirable to enable and
permit Blueapple and its Permitted Transferees to participate in such
Disposition Event to the same extent or on an economically equivalent basis as
the holders of shares of Class A Common Stock without discrimination; provided
that, without limiting the generality of this sentence, the Manager will use its
reasonable best efforts expeditiously and in good faith to ensure that Blueapple
and its Permitted Transferees may participate in each such Disposition Event
without being required to have their Common Units and any associated shares of
Class B Common Stock redeemed (or, if so required, to ensure that any such
redemption shall be effective only upon, and shall be conditional upon, the
closing of such disposition Event, or, as applicable, to the extent necessary to
exchange the number of Common Units being repurchased).

(b)        The Corporation shall send written notice to Blueapple and its
Permitted Transferees at least thirty (30) days prior to the closing of any
Disposition Event to which this Section 10.09 applies informing them of the
terms and conditions related to the transfer of their respective Common Units in
connection with such Disposition Event.  Blueapple and its Permitted Transferees
shall be obligated to sell all of their respective Common Units and any
associated shares of Class B Common Stock in the Disposition Event contemplated
by such notice, on the terms and conditions described in this Section 10.09,
including by executing any document containing customary representations,
warranties and agreements with respect to itself and its ownership of the Common
Units or any associated shares of Class B Common Stock, as applicable, as
requested by the Manager in connection with such Disposition Event, which
representations, warranties, indemnities and agreements shall be substantially
the same as those contained in any documentation to be executed by the holders
of Class A Common Stock with such modifications as are appropriate, as
determined in good faith by the Manager, to reflect the fact that Common Units
rather than shares of Class A Common Stock will be transferred.

ARTICLE XI

SALE AND EXCHANGE RIGHTS

Section 11.01.        Blueapple Sale Rights.

(a)        Subject to the terms and conditions set forth in this Article XI,
Blueapple may deliver written notice to the Company and the Corporation (a “Sale
Notice”) specifying (1) the number of Common Units that Blueapple wishes to sell
to the Corporation and (2) whether Blueapple consents to the





34

--------------------------------------------------------------------------------

 



redemption for cash by the Company of all or any portion of the Common Units
specified in such Sale Notice pursuant to Section 11.03. Upon receipt of a Sale
Notice, the Corporation shall either (i) use its commercially reasonable efforts
to pursue an Underwritten Offering of shares of Class A Common Stock in the
manner contemplated by, and pursuant to the terms of, the Registration Rights
Agreement and, if completed, use the net proceeds from such Underwritten
Offering to purchase the number of Common Units specified in the Sale Notice,
subject to terms and provisions of the Registration Rights Agreement (including
the cut back provisions thereof in the event the Corporation is unable to sell a
number of shares of Class A Common Stock sufficient to purchase the requested
number of Common Units) or (ii) to the extent the Sale Notice has indicated that
Blueapple consents to a redemption for cash by the Company, act in its capacity
as Manager to cause the Company to redeem the Common Units specified in the Sale
Notice, as provided in, and subject to the terms of, Section 11.03.  For the
avoidance of doubt, in the event the Corporation elects to use commercially
reasonable efforts to pursue an Underwritten Offering (as described in clause
(i) above but it is not able to sell any or all of the shares of Class A Common
Stock necessary to purchase the Common Units specified in the Sale Notice, the
Corporation will have no obligations to acquire the Common Units or to cause the
Company to offer to redeem the Common Units specified in the Sale Notice.

(b)        Blueapple shall be entitled to deliver no more than four (4) Sale
Notices during any twelve (12) month period; provided that (i) any Demand
Registration by MDP in connection with which the Corporation is able to sell at
least 75% of the Common Units offered by the Corporation to satisfy the Sale
Notice shall also count as a Sale Notice for purposes of this limitation; and
provided further that any Sale Notice pursuant to which the Corporation causes
the Company to redeem Common Units in accordance with Section 11.01(a)(ii) and
is not required to use its commercially reasonable efforts to pursue an
Underwritten Offering in accordance with Section 11.01(a)(i) with respect to any
Common Units that are the subject of such Sale Notice shall not constitute a
Sale Notice for purposes of this limitation.  Any Sale Notice delivered with
respect to only part of Blueapple’s Common Units shall be for an aggregate
number of Common Units having an anticipated aggregate Common Unit Purchase
Price (before deduction of any underwriting discounts or commissions associated
with any related Underwritten Offering) of at least $10 million.

(c)        Any Common Units purchased from Blueapple by the Corporation with the
net proceeds of an Underwritten Offering as contemplated by Section 11.01(a)(i)
shall be purchased at a price per Common Unit equal to the Common Unit Purchase
Price.

Section 11.02.        Exchange Rights of the Other Holders.  Subject to the
terms and conditions set forth in this Article XI and the Exchange Agreement,
each Holder shall be entitled to cause the Corporation to directly or indirectly
exchange or acquire all or part of such Holders’ Paired Interests or Call Option
Paired Interests for Class A Common Stock or cash, to the extent provided in
this Article XI and the Exchange Agreement, by delivering written notice in
accordance with the Exchange Agreement (an “Exchange Notice”).

Section 11.03.        Redemption of Common Units In Lieu of Sale or Exchange.

(a)        Upon receipt of a Sale Notice or an Exchange Notice indicating that
Blueapple or the Holder, as applicable, consents to a redemption of all or any
portion of such Person’s Common Units for cash, instead of purchasing Common
Units or exchanging Paired Interests pursuant to Section 11.01(a)(i) or Section
11.02, respectively, the Corporation may elect, in its sole discretion as
determined by a majority vote of the Disinterested Directors, to act in its
capacity as Manager to cause the Company to redeem for cash the Common Units
subject to such Sale Notice or Exchange Notice as to which Blueapple or such
Holder, as applicable, has consented to redemption (a “Redemption”).  The
Corporation shall cause the Company to conduct any Redemption in compliance with
the provisions of this Section 11.03.





35

--------------------------------------------------------------------------------

 



(b)        The Corporation shall give written notice of its decision to elect to
cause a Redemption to Blueapple and to all Holders (a “Redemption Notice”)
within five (5) Business Days following the receipt of a Sale Notice or an
Exchange Notice, as applicable, and, upon written request received by the
Corporation within two (2) Business Days following its delivery of a Redemption
Notice, will directly or indirectly redeem all Common Units requested to be
included in the Redemption by Blueapple or by any Holder in accordance with this
Section 11.03.  If the Corporation does not deliver a Redemption Notice to
Blueapple and the Holders within such five (5) Business Day period, the
Corporation shall be deemed to have elected not to cause a Redemption with
respect to the Common Units covered by the applicable Sale Notice or Exchange
Notice.

(c)        Under no circumstances will (i) the Company be required to directly
or indirectly redeem more Common Units in connection with a Redemption than the
number of Common Units for which consent to redeem is given in the initial Sale
Notice or Exchange Notice (such number, the “Maximum Redemption Amount”) and
(ii) Blueapple or any Holder be required to directly or indirectly participate
in any Redemption under this Section 11.03.  In the event that the number of
Common Units to be included in such Redemption by Blueapple and all
participating Holders exceeds the Maximum Redemption Amount, the Company shall
redeem Common Units from Blueapple and each participating Holder pro rata based
on the number of Common Units held by such Person, subject to rounding by the
Company in its sole discretion to reflect the redemption of a whole number of
Common Units from Blueapple and each participating Holder.  In the event the
number of Common Units redeemed from the Person delivering the Sale Notice or
Exchange Notice, as applicable, is less than the total number of Common Units
specified in such Sale Notice or Exchange Notice, such Person may revoke its
consent to the Redemption of all or any portion of its Common Units, in which
case (x) the Corporation may elect, in its sole discretion as determined by a
majority vote of the Disinterested Directors, within five (5) Business Days of
such revocation to revoke the Corporation’s election to effect a Redemption and
cease causing the Company to redeem the Common Units specified in such Sale
Notice or Exchange Notice and (y) the Corporation shall be required to comply
with its obligation to use commercially reasonable efforts to effect an
Underwritten Offering (as described in Section 11.01(a)(i)) or comply with its
obligations under the Exchange Agreement, as applicable, with regard to any
Common Units specified in such Sale Notice or Exchange Notice that are not
redeemed pursuant to this Section 11.03.

(d)        Subject to any decision to revoke a Redemption in whole or part by
Blueapple, any applicable Holder or the Corporation as specified in Section
11.03(c), any Redemption shall be completed within ten (10) Business Days after
the date of the applicable Redemption Notice (the date of such completion, the
“Redemption Date”).  On the Redemption Date (to be effective immediately prior
to the close of business on the Redemption Date), subject to Section 11.03(f):

(i)        Blueapple (if participating in such Redemption) and each Holder
participating in the Redemption shall (1) transfer and surrender to the Company,
free and clear of all liens and encumbrances, all Common Units held by such
Person which are to be redeemed in the Redemption (the “Redeemed Units”) and (2)
transfer and surrender to the Corporation, free and clear of all liens and
encumbrances, one share of Class B Common Stock (to the extent shares of Class B
Common Stock remain outstanding), Class C Common Stock or Class D Common Stock,
as applicable, for each Common Unit redeemed from such Person;

(ii)        subject to the transfer and surrender of the Redeemed Units and the
corresponding shares of Class B Common Stock (to the extent shares of Class B
Common Stock remain outstanding), Class C Common Stock or Class D Common Stock,
as applicable, the Company shall (1) cancel the Redeemed Units, (2) transfer to
Blueapple (if participating in such Redemption) and each Holder participating in
the Redemption an amount in cash per Redeemed Unit equal to the Common Unit
Redemption Price and (3) if the Redeemed Units are certificated, issue to
Blueapple





36

--------------------------------------------------------------------------------

 



or such Holder, as applicable, a certificate for a number of Common Units equal
to the difference (if any) between the number of Common Units evidenced by the
certificate surrendered by such Person pursuant to Section 11.03(d)(i) and the
number of Redeemed Units held by such Person; and

(iii)        subject to the transfer and surrender of the Redeemed Units and the
corresponding shares of Class B Common Stock (to the extent shares of Class B
Common Stock remain outstanding), Class C Common Stock or Class D Common Stock,
as applicable, the Corporation shall cancel such shares of Class B Common Stock,
Class C Common Stock or Class D Common Stock, as applicable, and, if such shares
are certificated, issue a new certificate to Blueapple or such Holder, as
applicable, as contemplated by the Corporation’s constituent documents.

(e)        To avoid doubt, neither the Company nor the Corporation shall have
any obligation to redeem any Common Units from Blueapple or any Holder unless
the Corporation expressly elects to cause a Redemption pursuant to this
Section 11.03 and such election is not subsequently revoked pursuant to Section
11.03(c).

(f)        Notwithstanding anything to the contrary in this Section 11.03:

(i)        any Holder (other than the Call Option Holder) that is controlled by
MDP shall have the right to elect to participate, subject to the other
applicable terms and conditions of this Section 11.03 to the extent not in
conflict with this Section 11.03(f), in any Redemption through a sale by such
Holder to the Corporation of the number of Common Units that otherwise would be
redeemable from such Holder in such Redemption (a “Redemption Sale”), and, in
the event of such an election, (1) the Company shall make a non-pro rata
distribution to the Corporation in cash of an amount equal to the number of
Common Units to be purchased by the Corporation in connection with a Redemption
Sale multiplied by the Common Unit Redemption Price and (2) the Corporation
shall pay the applicable Holder as consideration for the applicable Common Units
an amount equal to the amount described in the preceding clause (1); and

(ii)        the Call Option Holder, shall have the right to elect to
participate, subject to the other applicable terms and conditions of this
Section 11.03 to the extent not in conflict with this Section 11.03(f), in any
Redemption through a sale by the Call Option Holder to the Corporation of a
portion of the Call Option representing rights to acquire the number of Common
Units that otherwise would be redeemable from the Call Option Issuer (who, for
the avoidance of doubt, shall not in its capacity as a Holder have the right to
directly participate in a Redemption without the express consent of the Call
Option Holder) in such Redemption (a “Call Option Redemption Sale”) which the
Corporation shall exercise immediately thereafter, and, in the event of such an
election, (1) the Company shall make a non-pro rata distribution to the
Corporation in cash of an amount equal to the number of Common Units subject to
the portion of the Call Option to be purchased and exercise by the Corporation
in connection with a Call Option Redemption Sale multiplied by the Common Unit
Redemption Price and (2) the Corporation shall pay the Call Option Holder as
consideration for the applicable portion of the Call Option an amount equal to
the amount described in the preceding clause (1) minus the exercise price
payable with respect to the applicable portion of the Call Option (which
exercise price shall be paid to the Call Option Issuer in connection with the
substantially simultaneous exercise of the portion of the Call Option acquired
by the Corporation).

Section 11.04.        Blueapple Piggyback Rights.  In addition to the Sale
Rights pursuant to Section 11.01, and subject to the terms of this Article XI,
Blueapple may request that the Corporation purchase (the “Piggyback Sale Right”)
part or all of Blueapple’s Common Units by delivering written notice as





37

--------------------------------------------------------------------------------

 



contemplated by the Registration Rights Agreement in connection with any
Piggyback Registration conducted pursuant to the Registration Rights
Agreement.  In connection with any exercise by Blueapple of the Piggyback Sale
Right, the Corporation shall use its commercially reasonable best efforts to
(a) issue shares of Class A Common Stock as part of such Piggyback Registration
and (b) use the proceeds to the Corporation from such Piggyback Registration
associated with the exercise of the Piggyback Sale Right to purchase the Common
Units specified in the written notice provided by Blueapple, subject to terms
and provisions of the Registration Rights Agreement, including the cut back
provisions thereof in the event the Corporation is unable to sell a number of
shares of Class A Common Stock sufficient to redeem the requested number of
Common Units.  Any Common Units purchased from Blueapple pursuant to this
Section 11.04 shall be purchased at a price per Common Unit equal to the Common
Unit Purchase Price.  For the avoidance of doubt, in the event the Corporation
is not able to sell any or all of the shares of Class A Common Stock necessary
to purchase the Common Units specified in the notice of exercise of the
Piggyback Sale Right, the Corporation will have no obligations to acquire the
Common Units or to cause the Company to offer to redeem the Common Units
specified in such notice.

Section 11.05.        Treatment of Distributions in Connection with Sale and
Redemption.  The Common Unit Purchase Price and the Common Unit Redemption
Price, as applicable, that Blueapple or any Holder is entitled to receive
pursuant to this Article XI shall not be adjusted on account of any
Distributions previously made with respect to the Common Units redeemed or sold
pursuant to this Article XI or any dividends previously paid with respect to
Class A Common Stock; provided, however, that if the Redemption Date or Sale
Date occurs subsequent to the record date for any Distribution with respect to
the Redeemed Units or Blueapple Sold Units but prior to payment of such
Distribution, the registered holder of the Common Units as of the close of
business on the record date shall be entitled to receive such Distribution with
respect to the Redeemed Units or Blueapple Sold Units, as applicable, on the
date that it is made notwithstanding that Blueapple or such Holder transferred
and surrendered the Redeemed Units to the Company (or sold the Blueapple Sold
Units to the Corporation) prior to such date.

Section 11.06.        Conditions to Blueapple Rights; Cooperation;
Reclassification.

(a)        Delivery by the Corporation or the Company, as applicable, of the
Common Unit Purchase Price or the Common Unit Redemption Price to Blueapple is
expressly conditioned on (i) Blueapple’s delivery of any Common Units to be sold
pursuant to the Sale Right and the Piggyback Sale Right to the Corporation free
and clear of all liens and encumbrances, (ii) the consummation by the
Corporation of an Underwritten Offering or Piggyback Registration, as
applicable, generating sufficient net proceeds to the Corporation associated
with Blueapple’s exercise of its Sale Right or Piggyback Sale Right to allow the
Corporation to purchase the applicable Common Units, subject to cutback as
applicable to Demand Registrations and Piggyback Registrations, as applicable,
under the Registration Rights Agreement, (iii) Blueapple’s delivery to the
Corporation, concurrently with the purchase of such Common Units, of an equal
number of shares of Class B Common Stock (to the extent shares of Class B Common
Stock remain outstanding).

(b)        In connection with any exercise of the Sale Right or the Piggyback
Sale Right, Blueapple shall furnish to the Company and the Corporation such
information relating to such exercise (or any Underwritten Offering undertaken
in connection with such exercise) as the Company may from time to time
reasonably request in writing.  If any registration statement refers to
Blueapple by name or otherwise as a holder of any Common Units and if, in
Blueapple’s sole and exclusive judgment, Blueapple is or might be deemed to be
an underwriter or a controlling person of the Corporation, Blueapple shall have
the right to (i) require the insertion therein of language, in form and
substances satisfactory to Blueapple and presented to the Corporation in
writing, to the effect that the holding by Blueapple of such securities is not
to be construed as a recommendation by such holder of the investment quality of
the Corporation’s securities covered thereby and that such holding does not
imply that such holder will assist in meeting any future





38

--------------------------------------------------------------------------------

 



financial requirements of the Corporation or the Company, or (ii) in the event
that such reference is not required by the Securities Act or any similar federal
statute then in force, require the deletion of the reference to such holder;
provided that, with respect to this clause (ii), if requested by the
Corporation, Blueapple shall furnish to the Corporation an opinion of counsel to
such effect, which opinion and counsel shall be reasonably satisfactory to the
Corporation.

(c)        Blueapple shall, in connection with any Underwritten Offering
undertaken in connection with any exercise of the Sale Right or the Piggyback
Sale Right, execute and deliver into such arrangements to facilitate the
completion such offering as shall be reasonably requested by the underwriter(s)
for such offering, the Company or the Corporation, including one or more
underwriting agreements, powers of attorney, custody agreements and indemnities.

(d)        In the event of a reclassification or other similar transaction as a
result of which the shares of Class A Common Stock are converted into another
security, then Blueapple’s Sale Right and Piggyback Sale Right shall apply with
respect to the number of shares or other securities into which each share of
Class A Common Stock was converted as part of the reclassification or other
similar transaction.

Section 11.07.        Reservation of Shares of Class A Common Stock.  At all
times the Corporation shall reserve and keep available out of its authorized but
unissued Class A Common Stock such number of shares of Class A Common Stock as
shall be sufficient to facilitate the exercise by Blueapple of all of its sale
rights pursuant to this Article XI and all of the rights of Holders of Paired
Interests to exercise their rights pursuant to the Exchange Agreement.

Section 11.08.        Effect of Exercise of Sale, Exchange or Redemption.  This
Agreement shall continue notwithstanding the consummation of any sale, exchange
or redemption pursuant to this Article XI, and all governance or other rights
set forth herein shall be exercised by the remaining Members (including any
Member participating in such sale, exchange or redemption (to the extent of such
Member’s remaining interest in the Company).  No sale, exchange or redemption
pursuant to this Article XI shall relieve any Member of liability for any prior
breach of this Agreement.

Section 11.09.        Tax Treatment of Sale or Redemption.  Unless otherwise
required by applicable Law, the parties hereto acknowledge and agree that any
sale or redemption pursuant to this Article XI using cash contributed by the
Corporation to the Company shall be treated, for U.S. federal and applicable
state and local income tax purposes, as a direct exchange between the
Corporation and the applicable Member whose Common Units are sold or redeemed.

ARTICLE XII

ADMISSION OF MEMBERS

Section 12.01.        Substituted Members.  Subject to the provisions of
Article X hereof, in connection with the Permitted Transfer of a Company
Interest hereunder, the transferee shall become a substituted Member
(“Substituted Member”) on the effective date of such Transfer, which effective
date shall not be earlier than the date of compliance with the conditions to
such Transfer, and such admission shall be shown on the books and records of the
Company.

Section 12.02.        Additional Members.  Subject to the provisions of
Article X hereof, any Person that is not an Continuing LLC Member may be
admitted to the Company as an additional Member (any such Person, an “Additional
Member”) only upon furnishing to the Manager (a) an executed Joinder and
executed counterparts or joinders to any applicable Other Agreements and (b)
such other documents or instruments as may be reasonably necessary or
appropriate to effect such Person’s admission as a Member (including entering
into such documents as the Manager may deem appropriate in its reasonable
discretion). 





39

--------------------------------------------------------------------------------

 



Such admission shall become effective on the date on which the Manager
determines in its reasonable discretion that such conditions have been satisfied
and when any such admission is shown on the books and records of the Company.

ARTICLE XIII

WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

Section 13.01.        Withdrawal and Resignation of Members.  No Member shall
have the power or right to withdraw or otherwise resign as a Member from the
Company prior to the dissolution and winding up of the Company pursuant to
Article XIV.  Any Member, however, that attempts to withdraw or otherwise resign
as a Member from the Company without the prior written consent of the Manager
upon or following the dissolution and winding up of the Company pursuant to
Article XIV, but prior to such Member receiving the full amount of Distributions
from the Company to which such Member is entitled pursuant to Article XIV, shall
be liable to the Company for all damages (including all lost profits and
special, indirect and consequential damages) directly or indirectly caused by
the withdrawal or resignation of such Member.  Upon a Transfer of all of a
Member’s Units in a Transfer permitted by this Agreement, subject to the
provisions of Section 10.06, such Member shall cease to be a Member.

ARTICLE XIV

DISSOLUTION AND LIQUIDATION

Section 14.01.        Dissolution.  The Company shall not be dissolved by the
admission of Additional Members or Substituted Members or the attempted
withdrawal or resignation of a Member.  The Company shall dissolve, and its
affairs shall be wound up, upon:

(a)        the unanimous decision of the Manager together with the Members that
then hold Voting Units to dissolve the Company;

(b)        a dissolution of the Company under Section 18-801(4) of the Delaware
Act, unless the Company is continued without dissolutions pursuant thereto; or

(c)        the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Delaware  Act.

Except as otherwise set forth in this Article XIV, the Company is intended to
have perpetual existence.  An Event of Withdrawal shall not cause a dissolution
of the Company and the Company shall continue in existence subject to the terms
and conditions of this Agreement.

Section 14.02.        Liquidation and Termination.  On dissolution of the
Company, the Manager shall act as liquidator or may appoint one or more Persons
as liquidator.  The liquidators shall proceed diligently to wind up the affairs
of the Company and make final distributions as provided herein and in the
Delaware Act.  The costs of liquidation shall be borne as a Company
expense.  Until final distribution, the liquidators shall continue to operate
the Company properties with all of the power and authority of the Manager.  The
steps to be accomplished by the liquidators are as follows:

(a)        as promptly as possible after dissolution and again after final
liquidation, the liquidators shall cause a proper accounting to be made by a
recognized firm of certified public accountants of the Company’s assets,
liabilities and operations through the last day of the calendar month in which
the dissolution occurs or the final liquidation is completed, as applicable;





40

--------------------------------------------------------------------------------

 



(b)        the liquidators shall cause the notice described in the Delaware Act
to be mailed to each known creditor of and claimant against the Company in the
manner described thereunder;

(c)        the liquidators shall pay, satisfy or discharge from Company funds,
or otherwise make adequate provision for payment and discharge thereof
(including the establishment of a cash fund for contingent liabilities in such
amount and for such term as the liquidators may reasonably determine) the
following: first, all expenses incurred in liquidation; second, all of the
debts, liabilities and obligations of the Company owed to creditors other than
the Members and third, all of the debt, liabilities and obligations of the
Company owed to Members (other than any payments or distributions owed to such
Members in their capacity as Members pursuant to this Agreement); and

(d)        all remaining assets of the Company shall be distributed to the
Members in accordance with Article IV by the end of the Taxable Year during
which the liquidation of the Company occurs (or, if later, by ninety (90) days
after the date of the liquidation).  The distribution of cash and/or property to
the Members in accordance with the provisions of this Section 14.02 and
Section 14.03 below constitutes a complete return to the Members of their
Capital Contributions, a complete distribution to the Members of their interest
in the Company and all the Company’s property and constitutes a compromise to
which all Members have consented within the meaning of the Delaware Act.  To the
extent that a Member returns funds to the Company, it has no claim against any
other Member for those funds.

Section 14.03.        Deferment; Distribution in Kind.  Notwithstanding the
provisions of Section 14.02, but subject to the order of priorities set forth
therein, if upon dissolution of the Company the liquidators determine that an
immediate sale of part or all of the Company’s assets would be impractical or
would cause undue loss (or would otherwise not be beneficial) to the Members,
the liquidators may, in their sole discretion, defer for a reasonable time the
liquidation of any assets except those necessary to satisfy Company liabilities
(other than loans to the Company by Members) and reserves.  Subject to the order
of priorities set forth in Section 14.02, the liquidators may, in their sole
discretion, distribute to the Members, in lieu of cash, either (a) all or any
portion of such remaining Company assets in-kind in accordance with the
provisions of Section 14.02(d), (b) as tenants in common and in accordance with
the provisions of Section 14.02(d), undivided interests in all or any portion of
such Company assets or (c) a combination of the foregoing.  Any such
Distributions in kind shall be subject to (x) such conditions relating to the
disposition and management of such assets as the liquidators deem reasonable and
equitable and (y) the terms and conditions of any agreements governing such
assets (or the operation thereof or the holders thereof) at such time.  Any
Company assets distributed in kind will first be written up or down to their
Fair Market Value, thus creating Profit or Loss (if any), which shall be
allocated in accordance with Article V.  The liquidators shall determine the
Fair Market Value of any property distributed in accordance with the valuation
procedures set forth in Article XV.

Section 14.04.        Cancellation of Certificate.  On completion of the
distribution of Company assets as provided herein, the Company is terminated
(and the Company shall not be terminated prior to such time), and the Manager
(or such other Person or Persons as the Delaware Act may require or permit)
shall file a certificate of cancellation with the Secretary of State
of  Delaware, cancel any other filings made pursuant to this Agreement that are
or should be canceled and take such other actions as may be necessary to
terminate the Company.  The Company shall be deemed to continue in existence for
all purposes of this Agreement until it is terminated pursuant to this
Section 14.04.

Section 14.05.        Reasonable Time for Winding Up.  A reasonable time shall
be allowed for the orderly winding up of the business and affairs of the Company
and the liquidation of its assets pursuant to Sections 14.02 and 14.03 in order
to minimize any losses otherwise attendant upon such winding up.





41

--------------------------------------------------------------------------------

 



Section 14.06.        Return of Capital.  The liquidators shall not be
personally liable for the return of Capital Contributions or any portion thereof
to the Members (it being understood that any such return shall be made solely
from Company assets).

ARTICLE XV

VALUATION

Section 15.01.        Determination.  “Fair Market Value” of a specific Company
asset will mean the amount which the Company would receive in an all-cash sale
of such asset in an arms-length transaction with a willing unaffiliated third
party, with neither party having any compulsion to buy or sell, consummated on
the day immediately preceding the date on which the event occurred which
necessitated the determination of the Fair Market Value (and after giving effect
to any transfer taxes payable in connection with such sale), as such amount is
determined by the Manager (or, if pursuant to Section 14.02, the liquidators) in
its good faith judgment using all factors, information and data it deems to be
pertinent.

Section 15.02.        Dispute Resolution.  If any Member or Members dispute the
accuracy of any determination of Fair Market Value in accordance with
Section 15.01, and the Manager and such Member(s) are unable to agree on the
determination of the Fair Market Value of any asset of the Company, the Manager
and such Member(s) shall each select a nationally recognized investment banking
firm experienced in valuing securities of closely-held companies such as the
Company in the Company’s industry (the “Appraisers”), who shall each determine,
or cause to be determined, the Fair Market Value of the asset or the Company (as
applicable) in accordance with the provisions of Section 15.01.  The Appraisers
shall be instructed to give written notice of their determination of the Fair
Market Value of the asset or the Company (as applicable) within thirty (30) days
of their appointment as Appraisers.  If Fair Market Value as determined by an
Appraiser is higher than Fair Market Value as determined by the other Appraiser
by 10% or more, and the Manager and such Member(s) do not otherwise agree on a
Fair Market Value, the original Appraisers shall designate a third Appraiser
meeting the same criteria used to select the original two and the Fair Market
Value determined by such third Appraiser shall be final and binding.  If Fair
Market Value as determined by an Appraiser is within 10% of the Fair Market
Value as determined by the other Appraiser (but not identical), and the Manager
and such Member(s) do not otherwise agree on a Fair Market Value, the Manager
shall select the Fair Market Value of one of the Appraisers.  The fees and
expenses of the Appraisers shall be borne by the Company.

ARTICLE XVI

GENERAL PROVISIONS

Section 16.01.        Power of Attorney.

(a)        Each Member who is an individual hereby constitutes and appoints the
Manager (or the liquidator, if applicable) with full power of substitution, as
his or her true and lawful agent and attorney-in-fact, with full power and
authority in his or her name, place and stead, to:

(i)        execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (A) this Agreement, all certificates and other
instruments and all amendments hereof and thereof which the Manager deems
appropriate or necessary to form, qualify, or continue the qualification of, the
Company as a limited liability company in the State of Delaware and in all other
jurisdictions in which the Company may conduct business or own property; (B) all
instruments which the Manager deems appropriate or necessary to reflect any
amendment, change, modification or restatement of this Agreement in accordance
with its terms; (C) all conveyances and other instruments or documents which the
Manager deems appropriate or necessary to reflect the dissolution and
liquidation of the Company pursuant to the terms of this Agreement, including a
certificate of cancellation; and (D) all instruments relating to the admission,
withdrawal or substitution of any Member pursuant to Article XII or
Article XIII; and

(ii)        sign, execute, swear to and acknowledge all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the reasonable judgment of the Manager, to evidence, confirm or ratify any
vote, consent, approval, agreement or other action which is made or given by the
Members hereunder or

42

--------------------------------------------------------------------------------

 



is consistent with the terms of this Agreement, in the reasonable judgment of
the Manager, to effectuate the terms of this Agreement.

(b)        The foregoing power of attorney is irrevocable and coupled with an
interest, and shall survive the death, disability, incapacity, dissolution,
bankruptcy, insolvency or termination of any Member who is an individual and the
transfer of all or any portion of his or her Company Interest and shall extend
to such Member’s heirs, successors, assigns and personal representatives.

Section 16.02.        Confidentiality.

(a)        The Manager and each of the Members agree to hold the Company’s
Confidential Information in confidence and may not use such information except
in furtherance of the business of the Company or as otherwise authorized
separately in writing by the Manager.  “Confidential Information” as used herein
includes ideas, financial product structuring, business strategies, innovations
and materials, all aspects of the Company’s business plan, proposed operation
and products, corporate structure, board minutes and materials, financial and
organizational information, analyses, proposed partners, software code and
system and product designs, employees and their identities, equity ownership,
the methods and means by which the Company plans to conduct its business, all
trade secrets, trademarks, tradenames and all intellectual property associated
with the Company’s business.  With respect to the Manager and each Member,
Confidential Information does not include information or material that: (i) is
rightfully in the possession of the Manager or each Member at the time of
disclosure by the Company; (ii) before or after it has been disclosed to the
Manager or each Member by the Company, becomes part of public knowledge, not as
a result of any action or inaction of the Manager or such Member, respectively,
in violation of this Agreement; (iii) is approved for release by written
authorization of an authorized officer of the Company or the Corporation; (iv)
is disclosed to the Manager or such Member or their representatives by a third
party not, to the knowledge of the Manager or such Member, respectively, in
violation of any obligation of confidentiality owed to the Company with respect
to such information; or (v) is or becomes independently developed by the Manager
or such Member or their respective representatives without use or reference to
the Confidential Information.

(b)        Each of the Members may disclose Confidential Information to its
Affiliates, partners, directors, officers, employees, counsel, advisers,
consultants, outside contractors and other agents solely to the extent such
disclosure is reasonably necessary or appropriate to fulfill such Member’s
obligations or to exercise such Member’s rights under this Agreement on the
condition that such Persons keep the Confidential Information confidential to
the same extent as such disclosing Member is required to keep the Confidential
Information confidential; provided that the disclosing Member shall remain
liable with respect to any breach of this Section 16.02 by any such, Affiliates,
partners, directors, officers, employees, counsel, advisers, consultants,
outside contractors and other agents.

(c)        Notwithstanding Section 16.02(a) or Section 16.02(b), each of the
Members may disclose Confidential Information (i) to the extent that such party
is legally compelled (by oral questions, interrogatories, request for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any of the Confidential Information, (ii) to any bona fide
prospective purchaser of the equity or assets of a Member, or the Common Units
held by such Member, or a prospective merger partner of such Member (provided,
that (x) such Persons will be informed by such Member of the confidential





43

--------------------------------------------------------------------------------

 



nature of such information and shall agree in a writing in favor of and
enforceable by the Company to keep such information confidential in accordance
with the contents of this Agreement and (y) such Member will be liable for any
breaches of this Section 16.02 by any such Persons), (iii) to the extent that,
based on the advice of counsel, disclosure is required by applicable Law or (iv)
to the extent necessary to provide required tax statements and related
information to its stockholders and direct and indirect equity holders (provided
that such Member shall inform the Company of any Confidential Information to be
so disclosed at least three business days prior to disclosure).

Section 16.03.        Amendments.  This Agreement may be amended or modified by
the Manager.  Notwithstanding the foregoing, no amendment or modification (a) to
Section 7.04 or this Section 16.03 may be made without the prior written consent
of the Manager and each of the Members, (b) to any of the terms and conditions
of this Agreement which terms and conditions expressly require the approval or
action of certain Persons may be made without obtaining the consent of the
requisite number or specified percentage of such Persons who are entitled to
approve or take action on such matter and (c) to any of the terms and conditions
of this Agreement to the extent such amendment or modification adversely affects
in any material respect the rights, powers or other benefit hereunder of any
Member or imposes any additional material obligation (including any expenses or
taxes) on any Member, in either case, without the prior written consent of (i)
each of MDP and Blueapple and (ii) each other Member, if any, materially and
disproportionality adversely affected by such amendment relative to the Members
generally.

Section 16.04.        Title to Company Assets.  Company assets shall be deemed
to be owned by the Company as an entity, and no Member, individually or
collectively, shall have any ownership interest in such Company assets or any
portion thereof.  The Company shall hold title to all of its property in the
name of the Company and not in the name of any Member.  All Company assets shall
be recorded as the property of the Company on its books and records,
irrespective of the name in which legal title to such Company assets is
held.  The Company’s credit and assets shall be used solely for the benefit of
the Company, and no asset of the Company shall be transferred or encumbered for,
or in payment of, any individual obligation of any Member.

Section 16.05.        Addresses and Notices.  Any notice provided for in this
Agreement will be in writing and will be either personally delivered, or sent by
certified mail, return receipt requested, or sent by reputable overnight courier
service (charges prepaid) to the Company at the address set forth below and to
any other recipient and to any Member at such address as indicated by the
Company’s records, or at such address or to the attention of such other person
as the recipient party has specified by prior written notice to the sending
party.  Notices will be deemed to have been given hereunder when delivered
personally or sent by telecopier (provided confirmation of transmission is
received), three (3) days after deposit in the U.S. mail and one (1) day after
deposit with a reputable overnight courier service.  The Company’s address is:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If to the Corporation:

EVO Payments, Inc.

Ten Glenlake Parkway, South Tower, Suite 950

Atlanta, GA 30328

Attention:  Chief Financial Officer

Email: Kevin.Hodges@evopayments.com

 

If to the Company:

EVO Investco, LLC

Ten Glenlake Parkway, South Tower, Suite 950

Atlanta, GA 30328

Attention:  Chief Financial Officer

Email: Kevin.Hodges@evopayments.com

 

with a copy to:

King & Spalding LLP

1180 Peachtree Street, N.E.

Atlanta, GA 30309

Attention: Keith M. Townsend

                 Zachary L. Cochran

 

with a copy to:

King & Spalding LLP

1180 Peachtree Street, N.E.

Atlanta, GA 30309

Attention: Keith M. Townsend

                 Zachary L. Cochran

 

 





44

--------------------------------------------------------------------------------

 



        zcochran@kslaw.com

 

        zcochran@kslaw.com

 

Email:  ktownsend@kslaw.com

             zcochran@kslaw.com

Email:  ktownsend@kslaw.com

             zcochran@kslaw.com

 

Section 16.06.        Binding Effect; Intended Beneficiaries.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
heirs, executors, administrators, successors, legal representatives and
permitted assigns.

Section 16.07.        Creditors.  None of the provisions of this Agreement shall
be for the benefit of or enforceable by any creditors of the Company or any of
its Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in Company Profits,
Losses, Distributions, capital or property other than as a secured creditor.

Section 16.08.        Waiver.  No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.

Section 16.09.        Counterparts.  This Agreement may be executed in separate
counterparts, each of which will be an original and all of which together shall
constitute one and the same agreement binding on all the parties hereto.

Section 16.10.        Applicable Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of
Delaware.  Any dispute relating hereto shall be heard first in the Delaware
Court of Chancery, and, if applicable, in any state or federal court located
in  of Delaware in which appeal from the Court of Chancery may validly be taken
under the laws of the State of Delaware (each a "Chosen Court" and collectively,
the "Chosen Courts"), and the parties, and any Member or holder of
Units pursuant to this Agreement, by acceptance of the rights and benefits
thereof, agree to the exclusive jurisdiction and venue of the Chosen
Courts.  Such Persons further agree that any proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement, the Company Interests, the Units, the Company, the Members, the
Manager, or the transactions contemplated hereby or by any matters related to
the foregoing (the "Applicable Matters") shall be brought exclusively in a
Chosen Court, and that any proceeding arising out of this Agreement or any other
Applicable Matter shall be deemed to have arisen from a transaction of business
in the State of Delaware, and each of the foregoing Persons hereby irrevocably
consents to the jurisdiction of such Chosen Courts  in any such proceeding and
irrevocably and unconditionally waives, to the fullest extent permitted by law,
any objection that such Person may now or hereafter have to the laying of the
venue of any such suit, action or proceeding in any such Chosen Court or that
any such proceeding brought in any such Chosen Court has been brought in an
inconvenient forum.  Such Persons further covenant not to bring a proceeding
with respect to the Applicable Matters (or that could affect any Applicable
Matter) other than in such Chosen Court and not to challenge or enforce in
another jurisdiction a judgment of such Chosen Court.  Process in any such
proceeding may be served on any Person with respect to such Applicable Matters
anywhere in the world, whether within or without the jurisdiction of any such
Chosen Court.  Without limiting the foregoing, each such Person agrees that
service of process on such party as provided in Section 16.05 shall be deemed
effective service of process on such Person.   AS A SPECIFICALLY BARGAINED FOR
INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER
HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING





45

--------------------------------------------------------------------------------

 



RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS
CONTEMPLATED HEREBY.  Any Member or any Person purchasing or otherwise acquiring
Units shall be deemed to have notice of and consented to the provisions of this
Section 16.10.

Section 16.11.        Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

Section 16.12.        Further Action.  The parties shall execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be reasonably necessary or appropriate to achieve the purposes of this
Agreement.

Section 16.13.        Delivery by Electronic Transmission.  This Agreement and
any signed agreement or instrument entered into in connection with this
Agreement or contemplated hereby, and any amendments hereto or thereto, to the
extent signed and delivered by means of an electronic transmission, including by
a facsimile machine or via email, shall be treated in all manner and respects as
an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  Promptly upon the request of any party hereto or to any such
agreement or instrument, each other party hereto or thereto shall re-execute
original forms thereof and deliver them to all other parties.  No party hereto
or to any such agreement or instrument shall raise the use of electronic
transmission by a facsimile machine or via email to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through such electronic transmission as a defense to the formation
of a contract and each such party forever waives any such defense.

Section 16.14.        Right of Offset.  Whenever the Company is to pay any sum
(other than pursuant to Article IV) to any Member, any amounts that such Member
owes to the Company which are not the subject of a good faith dispute may be
deducted from that sum before payment.  For the avoidance of doubt, the
distribution of Units to the Corporation shall not be subject to this
Section 16.14.

Section 16.15.        Effectiveness.  This Agreement shall be effective
immediately prior to the closing of the IPO on the IPO Closing Date (the
“Effective Time”).  The First Amended and Restated LLC Agreement shall govern
the rights and obligations of the Continuing LLC Owners in their capacity as
holders of Original Units prior to the Effective Time.

Section 16.16.        Entire Agreement.  This Agreement, those documents
expressly referred to herein (including the Exchange Agreement, the Registration
Rights Agreement and the Tax Receivable Agreement), any indemnity agreements
entered into in connection with the First Amended and Restated LLC Agreement
with any member of the board of managers at that time and other documents of
even date herewith embody the complete agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.  For the avoidance of doubt, the First
Amended and Restated LLC Agreement is superseded by this Agreement as of the
Effective Time and shall be of no further force and effect thereafter.

Section 16.17.        Remedies.  Each Member shall have all rights and remedies
set forth in this Agreement and all rights and remedies which such Person has
been granted at any time under any other agreement or contract and all of the
rights which such Person has under any Law.  Any Person having any





46

--------------------------------------------------------------------------------

 



rights under any provision of this Agreement or any other agreements
contemplated hereby shall be entitled to enforce such rights specifically
(without posting a bond or other security), to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
granted by Law.

Section 16.18.        Descriptive Headings; Interpretation.  The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a substantive part of this Agreement. The words “hereof,” “herein”
and “hereunder” and words of like import used in this Agreement shall refer to
this Agreement as a whole and not to any particular provision of this
Agreement.  Whenever required by the context, any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.  The use of the word “including” in this Agreement shall be by way of
example rather than by limitation.  Any statute or laws defined or referred to
herein shall include any rules, regulations or forms promulgated thereunder from
time to time, and references to such statutes, laws, rules, regulations and
forms shall be to such statutes, laws, rules, regulations and forms as they may
be from time to time, amended, amended and restated, modified or supplemented,
including by succession of comparable statutes, laws, rules, regulations and
forms.  Reference to any agreement, document or instrument means such agreement,
document or instrument as amended or otherwise modified from time to time in
accordance with the terms thereof, and if applicable hereof, and shall include
all schedules, exhibits and annexes to such agreement, document or
instrument.  References to the Preamble, Recitals, Articles and Sections are to
the Preamble, Recitals, Articles and Sections of this Agreement unless otherwise
specified.  Wherever required by the context, references to a Fiscal Year shall
refer to a portion thereof.  The use of the words “or,” “either” and “any” shall
not be exclusive.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.  Wherever a conflict exists between
this Agreement and any other agreement, this Agreement shall control but solely
to the extent of such conflict.

 

 



47

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Second Amended and
Restated Limited Liability Company Agreement as of the date first written above.

 

 

 

COMPANY:

 

 

 

EVO INVESTCO, LLC, a Delaware limited liability company

 

 

 

By:

EVO Payments, Inc., its Manager

 

 

 

By:

/s/ Steven J. de Groot

 

 

Name: Steven J. de Groot

 

 

Title:  Executive Vice President and General Counsel

 

 

CORPORATION:

 

 

 

EVO PAYMENTS, INC., a Delaware corporation

 

 

 

By:

/s/ Steven J. de Groot

 

 

Name:  Steven J. de Groot

 

 

Title:  Executive Vice President and General Counsel

 





[Signature Page – Second Amended and Restated Limited Liability Company
Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

MEMBERS:

 

 

MADISON DEARBORN CAPITAL PARTNERS VI-B, L.P.

 

 

 

By:

Madison Dearborn Partners VI-B, L.P.

 

Its:

General Partner

 

 

 

By:

Madison Dearborn Partners, LLC

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Vahe A. Dombalagian

 

 

Name: Vahe A. Dombalagian

 

 

Its:

Managing Director

 

 

 

MADISON DEARBORN CAPITAL PARTNERS VI
EXECUTIVE-B, L.P.

 

 

 

By:

Madison Dearborn Partners VI-B, L.P.

 

Its:

General Partner

 

 

 

By:

Madison Dearborn Partners, LLC

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Vahe A. Dombalagian

 

 

Name: Vahe A. Dombalagian

 

 

Its:

Managing Director

 

 

 

MDCP VI-C CARDSERVICES SPLITTER, L.P.

 

 

 

By:

Madison Dearborn Partners VI-B, L.P.

 

Its:

General Partner

 

 

 

By:

Madison Dearborn Partners, LLC

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Vahe A. Dombalagian

 

 

Name: Vahe A. Dombalagian

 

 

Its:

Managing Director

 





[Signature Page – Second Amended and Restated Limited Liability Company
Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

 

MDCP CARDSERVICES LLC

 

 

 

By:

Madison Dearborn Capital Partners VI-B, L.P.

 

Its:

Controlling Member

 

 

 

By:

Madison Dearborn Partners VI-B, L.P.

 

Its:

General Partner

 

 

 

By:

Madison Dearborn Partners, LLC

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Vahe A. Dombalagian

 

 

Name: Vahe A. Dombalagian

 

 

Its:

Managing Director

 

 

 





[Signature Page – Second Amended and Restated Limited Liability Company
Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

BLUEAPPLE, INC.

 

 

 

 

 

By:

/s/ Ray Sidhom

 

 

Name:  Ray Sidhom

 

 

Its:  Chief Executive Officer and President

 

 

 

 

 

/s/ James G. Kelly

 

James G. Kelly

 

 

 

James G. Kelly Grantor Trust Dated January 12, 2012

 

 

 

 

 

By:

/s/ John Kelly

 

 

Name:  John Kelly

 

 

Its:  Trustee

 

 

 

/s/ Michael L. Reidenbach

 

Michael L. Reidenbach

 

 

 

/s/ Brendan Tansill

 

Brendan Tansill

 

 

 

/s/ Steven J. de Groot

 

Steven J. de Groot

 

 

 

/s/ Kevin Hodges

 

Kevin Hodges

 

 

 

/s/ David Goldman

 

David Goldman

 

 

 

/s/ Jeff Rosenblatt

 

Jeff Rosenblatt

 

 

 

/s/ Kevin Lambrix

 

Kevin Lambrix

 





[Signature Page – Second Amended and Restated Limited Liability Company
Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

 

/s/ James Raftice

 

James Raftice

 

 

 

/s/ Peter Cohen

 

Peter Cohen

 

 

 

/s/ Alon Kindler

 

Alon Kindler

 

 

 

/s/ Blake Pyle

 

Blake Pyle

 

 

 

/s/ Greg Robertson

 

Greg Robertson

 

 

 

/s/ Mark Harrelson

 

Mark Harrelson

 

 

 

/s/ John Crouch

 

John Crouch

 

 

 

/s/ Ayman Ibrahaim

 

Ayman Ibrahaim

 

 

 

 



[Signature Page – Second Amended and Restated Limited Liability Company
Agreement]

--------------------------------------------------------------------------------

 



SCHEDULE 1

SCHEDULE OF CONTINUING LLC OWNERS1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Existing Membership Units

Continuing LLC Owner

    

 A 

    

 B 

    

 C 

    

 E 

    

 D-1 

    

 D-2 

Blueapple, Inc. (f/k/a Holdco)

 


6,374,245

 

  

 

—

 


213,038

 

—

 

—

Madison Dearborn Capital Partners VI-B, L.P.

 

—

 


2,904,083

 

—

 

—

 

—

 

—

Madison Dearborn Capital Partners VI Executive-B, L.P.

 

—

 


29,927

 

—

 

—

 

—

 

—

MDCP VI-C Cardservices Splitter, L.P.

 

—

 


572,077

 

—

 

—

 

—

 

—

MDCP Cardservices, LLC

 

—

 

—

 

—

 


613,811

 

—

 

—

James G. Kelly

 

—

 

—

 

—

 


4,261

 


173,708

 

—

James G. Kelly Grantor Trust Dated January 12, 2012

 

—

 

—

 


101,349

 


7,101

 


75,402

 


13,840

Jeff Rosenblatt

 

—

 

—

 


164,090

 


10,000

 


161,183

 

—

Michael L. Reidenbach

 

—

 

—

 


11,667

 


10,814

 


109,509

 


5,000

Brendan Tansill

 

—

 

—

 


1,061

 


5,000

 


109,509

 


5,000

Steve de Groot

 

—

 

—

 


1,061

 


5,000

 


109,509

 


5,000

Kevin Lambrix

 

—

 

—

 


636

 


355

 


54,111

 

—

Kevin Hodges

 

—

 

—

 


1,061

 


1,421

 


109,509

 


5,000

James Raftice

 

—

 

—

 

—

 


5,722

 


64,125

 

—

Peter Cohen

 

—

 

—

 


1,061

 


1,645

 


17,370

 

—

Alon Kindler

 

—

 

—

 


636

 


2,053

 


22,370

 

—

Blake Pyle

 

—

 

—

 


12,160

 

 

 


11,316

 

—

Greg Robertson

 

—

 

—

 


25,461

 


3,719

 


16,212

 

—

Mark Harrelson

 

—

 

—

 


23,766

 


3,568

 


16,212

 

—

John Crouch

 

—

 

—

 


26,650

 


3,693

 


7,643

 

—

David Goldman

 

—

 

—

 


3,900

 


348

 

—

 

—

Ayman Ibrahim

 

—

 

—

 

—

 


700

 


15,000

 

—

Total

 


6,374,245

 

3,506,087   

 


374,559

 


1,011,931

 


1,072,688

 


33,840

--------------------------------------------------------------------------------

1     Excludes 119,682 Class E units held by MDCP VI-C Cardservices Splitter II,
L.P., which will be liquidated in connection with the consummation of the MDP
Blocker Sub Merger as described in the Registration Statement on Form S-1 (File
No. 333-224434), and therefore, will not be a Continuing LLC Owner.

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE 2

SCHEDULE OF MEMBERS AT THE EFFECTIVE TIME2

 

 

 

 

 

 

Continuing LLC Owner

    

Number of
Common Units

    

Percentage
Interest

 

Blueapple, Inc. (f/k/a Holdco)

 

35,913,538 

 

56.6046 

%

Madison Dearborn Capital Partners VI-B, L.P.

 

15,832,915 

 

24.9548 

%

Madison Dearborn Capital Partners VI Executive-B, L.P.

 

163,161 

 

0.2572 

%

MDCP VI-C Cardservices Splitter, L.P.

 

3,118,935 

 

4.9159 

%

MDCP Cardservices, LLC

 

3,346,467 

 

5.2745 

%

James G. Kelly

 

451,956 

 

0.7123 

%

James G. Kelly Grantor Trust Dated January 12, 2012

 

787,662 

 

1.2415 

%

Jeff Rosenblatt3

 

1,346,943 

 

2.1230 

%

Michael L. Reidenbach

 

396,563 

 

0.6250 

%

Brendan Tansill

 

307,042 

 

0.4839 

%

Steve de Groot

 

307,042 

 

0.4839 

%

Kevin Lambrix

 

138,953 

 

0.2190 

%

Kevin Hodges

 

287,530 

 

0.4532 

%

James Raftice

 

189,462 

 

0.2986 

%

Peter Cohen

 

57,624 

 

0.0908 

%

Alon Kindler

 

69,871 

 

0.1101 

%

Blake Pyle

 

94,225 

 

0.1485 

%

Greg Robertson

 

199,100 

 

0.3138 

%

Mark Harrelson

 

189,036 

 

0.2979 

%

John Crouch

 

184,292 

 

0.2905 

%

David Goldman

 

23,160 

 

0.0365 

%

Ayman Ibrahim

 

40,838 

 

0.0644 

%

Total

 

63,446,315 

 

100.0000 

%

 

--------------------------------------------------------------------------------

2      The list of members and number of Common Units at the Effective Time
excludes the Corporation with respect to Common Units (1) to be held in an
amount equal to the number of shares of Class A Common Stock to be received by
Madison Dearborn Capital Partners  VI-C, L.P. in connection with the MDP Blocker
Sub Merger and (2) issued with respect to the conversion of outstanding unit
appreciation rights previously issued by the Company as described in the
Registration Statement on Form S‑1 (File No. 333-224434).

3      Includes 666,667 Common Units that will be exchanged for shares of Class
A Common Stock and sold in the IPO.





 

--------------------------------------------------------------------------------

 



Exhibit A

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of____ , 20__ (this “Joinder”), is delivered
pursuant to that certain Second Amended and Restated Limited Liability Company
Agreement, dated as of _______, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “LLC
Agreement”) by and among EVO Investco, LLC, a Delaware limited liability company
(the “Company”), EVO Payments, Inc., a Delaware corporation and the sole Manager
of the Company (the “Corporation”), and each of the Members from time to time
party thereto.  Capitalized terms used but not otherwise defined herein have the
respective meanings set forth in the LLC Agreement.

1.        Joinder to the LLC Agreement.  Upon the execution of this Joinder by
the undersigned and delivery hereof to the Corporation, the undersigned hereby
is and hereafter will be a Member under the LLC Agreement and a party thereto,
with all the rights, privileges and responsibilities of a Member
thereunder.  The undersigned hereby agrees that it shall comply with and be
fully bound by the terms of the LLC Agreement as if it had been a signatory
thereto as of the date thereof.

2.        Incorporation by Reference.  All terms and conditions of the LLC
Agreement are hereby incorporated by reference in this Joinder as if set forth
herein in full.

3.        Address.  All notices under the LLC Agreement to the undersigned shall
be direct to:

[Name]
[Address]
[City, State, Zip Code]
Attn:
Facsimile:
E-mail:

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

 

 

 

[NAME OF NEW MEMBER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

Acknowledged and agreed

 

 

 

As of the date first set forth above:

 

 

 

EVO INVESTCO,  LLC

 

 

 

By:

EVO Payments, Inc., its Manager

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 





 

--------------------------------------------------------------------------------

 



Exhibit B

FORM OF SPOUSAL CONSENT

I, being the spouse of a party to the Second Amended and Restated Limited
Liability Company Agreement dated May 22, 2018 (the “LLC Agreement”) of EVO
Investco LLC, a Delaware limited liability company (the “Company”) [who is an
Employee Member // whose interest in the Company has been transferred to and is
held by a trust (the “Trust”) that is now party to the LLC Agreement of the
Company], do hereby consent to the provisions of the LLC Agreement and
acknowledge and certify that:

 

1.    I have read the LLC Agreement and understand its contents.

 

2.    I am aware that, by the provisions of the LLC Agreement, under certain
limited circumstances my spouse agrees to sell to the other Members, or
otherwise grants to the other Members an option to purchase, part or all of his
or her limited liability company interest in the Company (“LLC Interest”),
including my community property interest (if any) in such LLC Interest.

 

3.    I am aware that, by the provisions of the LLC Agreement, upon my death or
in the event that my spouse and I are divorced, I or my legal representatives
may be required to sell my community property interest (if any) in the LLC
Interest of my spouse to the Members of the Company if my spouse does not
succeed to such community property interest.

 

4.    I hereby consent to the sale of my community property interest (if any)
pursuant to the terms and conditions of the LLC Agreement, approve of the
provisions of the LLC Agreement and agree that my spouse’s LLC Interest and my
interest in it are subject to the provisions of the LLC Agreement. I promise
that I will not take action at any time to hinder the operation of the LLC
Agreement with respect to my spouse’s LLC Interest and my interest in it, in
accordance with the terms of the LLC Agreement.

 

5.    I have been given the opportunity to retain and consult with separate
legal counsel with respect to the LLC Agreement and my community property
interest (if any) in the LLC Interest of my spouse.

 

In the case of any inconsistency between this Spousal Consent and the provisions
of the LLC Agreement, the provisions of the LLC Agreement shall control.

 

Witness my signature this [] day of [], [].

 

 

 

 

Print Name:

 

Print Name of Spouse:

 

 

--------------------------------------------------------------------------------